EXHIBIT 10.1

 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

DIMENSION DATA NETWORK SERVICES LIMITED

 

 

MASTER SERVICES AGREEMENT

 

 

Between

 

 

DIMENSION DATA NETWORK SERVICES LIMITED

(Hereinafter referred to as “Dimension Data”)
a Company, incorporated under the laws of England and Wales with registered
number 1505004
whose registered office is at
Dimension Data House, Brooklands Close, Sunbury-on-Thames, TW16 7DX
Fax Number: 01923 814818

 

And

 

VIA NET.WORKS Europe Holding B.V.

 

(Hereinafter referred to as “Customer”)
a Company, incorporated under the laws of the Netherlands with registered number
[34115551]
whose registered office is at

 

 

H. Walaart Sacrestraat 401-403

 

1117 BM Schipol (SCHIPOL OOST)

 

The Netherlands

 

Fax Number: (0)118 951 2345

 

And with administrative offices at:

 

 

 

25 Kings Road, Reading RG1 3AR

 

DATE OF AGREEMENT:

 

REFERENCE NUMBER:

 

Dimension Data hereby agrees to furnish the Services more fully set out in the
Schedules attached to and making reference to this Agreement and Customer agrees
to accept such Services, under the terms and conditions of this Agreement and
all Schedules signed by the Parties hereto and referencing this Agreement:

 

Service Level Agreement

 

 

[g15671khimage002.jpg]

Effective Date:

 

 

Reference No:

 

 

 

--------------------------------------------------------------------------------


 

1.                                       DEFINITIONS

 

In this Agreement, the words detailed hereunder will have the meanings assigned
to them unless the context clearly indicates or requires otherwise.  All
Schedules to this Agreement are incorporated herein and form an integral part
hereof:

 

1.1                                                         “Business Day” means
any day other than a Saturday, Sunday or bank or public holiday in the country
in which the Services are provided;

 

1.2                                                         “Effective Date”
means the date reflected in any Schedule as the date upon which the Services
listed on such Schedule will commence;

 

1.3                                                         “Element” means any
device, agent, or object listed in any Schedule hereto to be managed by
Dimension Data in accordance with the applicable Schedule, which may also
include Equipment.

 

1.4                                                         “Firmware” means
software code embedded in non-volatile pre-programmed memory present in the
system;

 

1.5                                                         “Equipment” means
the hardware products listed in any Schedule hereto;

 

1.6                                                         “Products” means
Equipment and Software;

 

1.7                                                         “Product
Manufacturer” means the manufacturer, supplier and supporter of Products to
Dimension Data in order that Dimension Data can supply Products and support at
all levels to Customer;

 

1.8                                                         “Proprietary
Information” means Software, documentation (including manuals) and any other
information confidential to Dimension Data or its licensors, vendors or
manufacturers;

 

1.9                                                         “Customer
Proprietary Information” means any technical, engineering, customer, personnel,
business data, specifications, or other information which is provided by
Customer to Dimension Data is labeled or legended as “Proprietary,”
“Confidential” or the like or which by its nature or the manner in which it is
disclosed, is or should be reasonably understood to be of a confidential nature.

 

1.10                                                   “Schedule” means any
Schedule signed by the Parties from time to time, referencing this Agreement;

 

1.11                                                   “Services” means the
Services contracted for by Customer and listed in any Schedule hereto in
relation to the specified Products, subject to the exclusions in Clause 18, or
in any Schedule;

 

1.12                                                   “Software” means the
object code version of computer programs described in any Schedule hereto and
shall include any related documentation.  Software also means the Firmware
included in the Equipment;

 

1.13                                                   “this Agreement” means
this Master Services Agreement, and all Schedules attached hereto and
referencing this Agreement.

 

2.                                       COMMENCEMENT DATE OF AGREEMENT

 

This Agreement will commence on and with effect from the Date of Agreement
reflected on the cover page of this Agreement and will continue in effect until
terminated according to its terms.

 

3.                                       TERM

 

The term in respect of each Schedule of this Agreement will be the period
stipulated in the Schedule, commencing on the Effective Date.  Thereafter each
Schedule to this Agreement will be automatically renewed for successive one year
terms unless and until such Schedule or this Agreement is terminated by either
party by giving the other not less than 90 days prior written notice of
termination having effect at the expiry of the then current term as specified in
Schedule 1.

 

Service Level Agreement

 

 

[g15671khimage003.jpg]

Effective Date:

 

 

Reference No:

 

 

 

2

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

4.                                       SERVICES

 

4.1                                                         Dimension Data will
provide to Customer and Customer will accept and pay for the Services.

 

4.2                                                         Schedule 1.

 

4.2.1                                                Schedule 1 sets forth the
initial Services to be provided by Dimension Data to Customer for the management
of certain of Customer’s Elements.  In addition to the provisions set forth in
Schedule 1 and any Service Level Description referred to therein, the following
terms shall apply:

 

4.2.1.1                                       Baseline Review. Customer has
provided an estimate of 10,319 Elements to be managed by Dimension Data in
accordance with Schedule 1. Upon execution of this Agreement, the parties shall
develop a project plan that shall include a review by Dimension Data to confirm
the number of Elements that will be included in the Service. The Customer agrees
that to the extent the number of Elements exceeds 10,319 during the term of this
Agreement, it shall be liable for additional charges in accordance with the
Schedule. To the extent the number of Elements is less than 10,319, Customer
shall remain liable for payment as if it was receiving the Service for 10,319
Elements. The review shall take no longer than six (6) weeks following the
execution of this Agreement, provided that Customer provides all information
necessary during this review to allow Dimension Data to determine which Elements
are eligible for the Service.

 

4.2.1.2                                       Deployment Phase. Upon completion
of the review, Dimension Data shall commence the deployment phase, which is
expected to last no longer than two (2) months thereafter (“Deployment Phase”),
Dimension Data shall deploy the Service to all Elements eligible for the Service
as determined in Clause 4.2.1.1. Customer shall be liable for payment of the
Service during the Deployment Phase in accordance with Schedule 1.

 

4.2.1.3                                       Service Obligations. Dimension
Data agrees that Customer shall be entitled to up to ***** percent (***** %)
refund of the fees paid during any contract term hereunder for Dimension Data’s
failure to provide certain aspects of the Service. Within one (1) month of
completion of the Deployment Phase, the parties agree to establish service
parameters to which the Service can be measured on a quarterly basis. Once
agreed, these service parameters shall be attached to this Agreement as
Attachment 1 to Schedule 1. The service parameters to be included in Attachment
1 shall be include parameters substantially similar to those included in the
“Suggested Service Parameters” attached to Schedule 1 as Attachment 2.

 

4.2.1.4                                       Escalation and Service Delivery.
During the Deployment Phase the parties shall confirm the Escalation Process and
quarterly service review, to include provisions substantially similar to those
included in the “Escalation Process and Service Review” attached to Schedule 1
as Attachment 3.

 

4.2.1.5                                       Change Management Procedures.
Schedule 1 and its attachments shall include change management procedures by
which Customer can relocate, add, change, or delete any Elements receiving the
Service. The parties agree that except as set forth

 

 

Service Level Agreement

 

 

[g15671khimage004.jpg]

Effective Date:

 

 

Reference No:

 

 

 

 

3

--------------------------------------------------------------------------------


 

below, Dimension Data shall not charge Customer for any relocation, addition or
changes of any Element.  Notwithstanding the foregoing, the parties agree that
to the extent greater than twenty-five percent (25%) of the Elements are moved
in the 12 month term, Dimension Data shall have the right to charge a move fee
in accordance with the relocation fee set forth in Schedule 1.

 

4.2.1.6                                       Exit Planning. In the event either
party choose to terminate this Agreement as permitted hereunder for reasons
other than pursuant to a Customer breach of this Agreement in accordance with
clause 14, Dimension Data agrees to provide support in a profession manner to
minimise any disruptions to the management of the Elements by the Customer. At
any time up to the end of the term, Dimension Data shall at a minimum provide
the following services:

 

 

•                  Provision of an inventory database indicating the Elements
(in machine-readable and human-readable form);

•                  Configuration details of the Elements;

•                  Soft copy of reports available during the term of this
Agreement and the termination phase (if such phase is subsequent to the term);

•                  Permission to use any APIs developed during the term;

•                  Development of reports as may be required for Customer to
manage its Elements subsequent to the term of this Agreement.

 

It is agreed that any services required of Dimension Data by Customer (i) if
during the term exceeds the scope of Schedule 1 or (ii) subsequent to the term,
Dimension Data may charge for the services at its then-current hourly rate
or as otherwise agreed by the parties.

 

4.3                                                         Customer may order
additional Services under this Agreement by signing additional Schedule(s).  All
additional Services are subject to acceptance by Dimension Data and will be
governed by the terms and conditions of this Agreement and any agreed terms and
conditions attached to specific Schedules and signed by both parties.  
Acceptance by Dimension Data will be effective when the duly authorised
representative of Dimension Data signs such Schedule(s).

 

5.                                       CHARGES AND PAYMENTS

 

5.1                                                         The charges for
Services stated on the Schedules are those in effect on the Effective Date and
may be revised to Dimension Data’s standard charges in effect from time to time
upon 90 days prior written notice to Customer before the end of the then-current
term, but revision of charges shall not be implemented for periods already paid
in advance by Customer.

 

Charges for Services will be invoiced and paid within thirty days of receipt on
invoice.  All payments shall be effected without deduction or set-of within 30
days of the date of invoice.

 

5.2                                                         Dimension Data shall
be entitled to impose a late payment charge equal to the lesser of 1.5% per
month (pro-rata for a portion of a month) of the overdue amount, or the maximum
rate allowed by law.  Customer shall pay any such late payment charge on
notification by Dimension Data of the amount thereof and that it has exercised
its rights in terms hereof.

 

5.3                                                         Charges for services
not covered by this Agreement, services performed outside the specified periods
of coverage and commercial travel and per diem expenses not included in the
coverage will be invoiced separately at Dimension Data’s standard service rates
subject to Customer’s prior written approval.

 

5.4                                                         All invoices shall
be sent to VIA NET.WORKS Europe Holding B.V. However, VIA may request Dimension
Data to send invoices to the various VIA entities that are receiving the
Services in amounts agreed by the parties, which shall be equal to the aggregate
amount payable by VIA NET.WORKS Europe Holding B.V. In such an event, the
parties shall agree upon the new invoicing structure to ensure that Dimension
Data is not  adversely affected. In any event VIA NET.WORKS Europe Holding B.V.
shall remain liable for all unpaid balances by any other member of the VIA
Group.

 

6.                                       TAXES

 

Customer will pay any taxes, duties or levies (including Value Added Tax) which
Dimension Data becomes obligated to pay by virtue of this Agreement but
excluding taxes based on the net income of Dimension Data. All charges referred
to in clause 5 and in Schedules attached hereto are exclusive of Value Added Tax
or similar taxes.

 

 

Service Level Agreement

 

 

[g15671khimage005.jpg]

Effective Date:

 

 

Reference No:

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

7.                                       REPLACEMENT PARTS

 

Equipment parts, which are removed for replacement by Dimension Data, shall
become the property of Dimension Data, upon replacement by Dimension Data. 
Equipment parts replaced by Dimension Data become the property of Customer, upon
installation thereof by Dimension Data.

 

8.                                       CUSTOMER’S OPERATIONAL RESPONSIBILITIES

 

8.1                                                         Customer has sole
responsibility for use of the Equipment and Software, including operating
procedures, audit controls, accuracy and security of input and output data,
restart and recovery routines, and other procedures necessary for Customer’s
intended use of the Equipment and Software.

 

8.2                                                         Customer will ensure
that its personnel are, at all times, educated and trained in the proper use and
operation of the Equipment and Software and that the Equipment and Software are
used in accordance with applicable manuals and instructions.

 

8.3                                                         Customer will
maintain back-up data necessary to replace critical Customer data in the event
of loss or damage to such data from any cause except to the extent such data is
collected and/or stored by Dimension Data pursuant to any Schedule. Any data
lost by Dimension Data will be restored at Dimension Data cost.

 

8.4                                                         To enable Dimension
Data properly to provide Services, Customer will, in addition to any
requirements or obligations specified in any Schedule:

 

8.4.1                                                                       
maintain the operating environment in accordance with the Product Manufacturers
specifications or specifications supplied by Dimension Data at the time of
deployment;

 

8.4.2                                                                       
provide Dimension Data full access to the Software and Equipment, subject only
to Customer’s security rules;

 

8.4.3                                                                       
follow Dimension Data’s procedures for determining whether or not remedial
service is required at the time of deployment;.

 

8.4.4                                                                       
follow Dimension Data’s instructions for obtaining off-site maintenance and
support, if applicable;

 

8.4.5                                                                       
fully co-operate with the Dimension Data Support Centre in the resolution of any
reported fault;

 

8.4.6                                                                       
keep such records relating to the use and performance of the Products as may
reasonably be requested by Dimension Data from time to time and ensure that
Customer provides such records to Dimension Data’s personnel at all reasonable
times;

 

8.4.7                                                                       
provide Dimension Data with all reasonable assistance and information to assist
Dimension Data to provide the Services; and

 

8.4.8                                                                       
supply all communication interfaces (except those kept by Dimension Data on
Customer site for use by Dimension Data in the provision of the Services)
required by Dimension Data to enable it to provide any of the Services.

 

8.5                                                         To determine
eligibility and pre-requisites for Services to be deployed subsequent to the
initial deployment described in Schedule 1, Dimension Data may require
inspection, at Customer expense, of Equipment which:

 

8.5.1                                                                        has
not been maintained continuously by Dimension Data from the date of purchase or
lease by Customer; or

 

8.5.2                                                                        has
been relocated; or

 

8.5.3                                                                       
requires refurbishment; or

 

8.5.4                                                                        has
not been acquired from Dimension Data.

 

 

Service Level Agreement

 

 

[g15671khimage006.jpg]

Effective Date:

 

 

Reference No:

 

 

 

 

5

--------------------------------------------------------------------------------


 

9.                                       PROTECTION OF PROPRIETARY INFORMATION

 

9.1                                                         Customer will keep
in confidence and protect Proprietary Information from disclosure to third
parties and restrict its use as provided in this Agreement. Customer
acknowledges that unauthorised disclosure of Proprietary Information may cause
substantial economic loss to Dimension Data or its licensors.   Proprietary
Information shall not be copied, in whole or in part, except when essential for
correcting, generating or modifying Proprietary Information for Customer’s
authorised use.  Customer will mark each copy, including its storage media, with
all notices which appear on the original.  This Agreement, including the
Schedules hereto, contains Proprietary Information and consequently shall not be
disclosed to any third party without the prior written consent of Dimension Data
provided that no consent shall be required for disclosure of this Agreement,
including the Schedules hereto, to the Auditor and professional advisors of
Customer and employees of Customer who Customer deems appropriate, or to any
authorities who by law are entitled thereto.

 

9.2                                                         Dimension Data will
keep in confidence and protect Customer Proprietary Information from disclosure
to third parties and restrict its use as provided in this Agreement. Dimension
Data further agrees that to the extent such Customer Proprietary Information
includes end user data Dimension Data shall abide by all applicable data
protection laws specifically by storing and protecting data in accordance with
the Attachment attached herewith as Attachment 1 “Data Protection”.  Dimension
Data acknowledges that unauthorised disclosure of Customer Proprietary
Information may cause substantial economic loss to Customer.   Customer
Proprietary Information shall not be modified in any manner whatsoever and may
be viewed or stored only in accordance with the applicable Schedule.  No
Customer Proprietary Information shall be disclosed to any third party without
the prior written consent of Customer provided that no consent shall be required
for disclosure of any Customer Proprietary Information to any authorities who by
law are entitled thereto.

 

9.3                                                         Upon termination or
cancellation of any license agreement relevant to the Software, Customer will at
Dimension Data’s option destroy (and, in writing, certify destruction) or return
to Dimension Data all copies of the Software, the license for which has been so
terminated or cancelled and any other related Proprietary Information in
Customer’s possession (including Proprietary Information incorporated in other
software or writings).

 

9.4                                                         Upon termination or
cancellation of this Agreement Dimension Data shall return to Customer all
Customer Proprietary Information.

 

9.5                                                         Customer will inform
its auditors, professional advisers and employees of their obligations under
this clause 9 and instruct them so as to ensure such obligations are met.

 

9.6                                                         This clause 9 will
survive termination or cancellation of this Agreement.

 

9.7                                                         This Agreement does
not transfer to Customer title to any intellectual property contained in any
Software, documentation or Proprietary Information.

 

9.8                                                         This Agreement does
not transfer to Dimension Data any rights to the Customer Proprietary
Information other than as expressly set forth in this Agreement or in any
Schedule.

 

9.9                                                         Work Developed by
the Parties.  It is agreed that reports and supporting documentation shall be
developed by Dimension Data for Customer during the term of this
Agreementsetting forth the functionality of Customer’s network (“Data”). 
Dimension Data will disclose and promptly furnish to Customer any and all Data.
VIA shall have perpetual ownership, including copyrights, trade secrets and
other intellectual property rights in respect of the Data.Dimension Data agrees
that it shall have no right to use the Data for any purpose without Customer’s
written consent in each instance.

 

Service Level Agreement

 

 

[g15671khimage007.jpg]

Effective Date:

 

 

Reference No:

 

 

6

--------------------------------------------------------------------------------


 

10.                                 SUB-CONTRACTORS

 

Dimension Data shall have the right to sub-contract such persons as Dimension
Data in its reasonable discretion considers necessary to enable Dimension Data
to fulfill its obligations under this Agreement.  Dimension Data shall be liable
for any breach of this Agreement caused by any sub-contractor. Dimension Data
shall use reasonable endeavours to inform Customer of sub-contractors who are
performing services for Customer.

 

11.                                 WARRANTIES AND DISCLAIMERS; INDEMNITIES

 

11.1                                                   Dimension Data warrants
that:

 

11.1.1                                                                  it has
full capacity and all necessary consents to enter into this Agreement;

 

11.1.2                                                                  the
Services will be performed by appropriately experienced and suitably qualified
personnel in a proper and professional manner, in accordance with the applicable
Schedule, good industry practice and Dimension Data’s own established internal
procedures;

 

11.1.3                                                                  it will
observe all statutory health and safety regulations currently in force and any
additional safety regulations imposed by the Customer over its premises provided
that such regulations are made available to Dimension Data and its agents;

 

11.2                                                   Warranties for
replacement parts are limited to the warranty applicable to the original part
replaced and will in no event extend the warranty period or conditions that
applied to the original part.

 

11.3                                                   Because not all errors in
Software can or need be corrected, Dimension Data does not warrant that all
Software defects will be corrected.  Similarly, Dimension Data does not warrant
that the functions contained in the Software will meet Customer’s requirements
or that the Software will operate in all combinations selected for use by
Customer.

 

11.4                                                   Services whether provided
during any applicable warranty period in relation to the Products or thereafter,
do not cover repair or damage attributable to any matters or events referred to
in clause 18.

 

11.5                                                   The warranty period for
the Products will start on the date on which the Product Manufacturers warranty
period starts and shall be limited to the Product Manufacturers warranty which
shall in no event be less than ninety days from the date of delivery.

 

11.6                                                   Except as expressly
stated in this agreement or in any Schedule, Dimension Data gives no warranties,
express or implied, by operation of law or otherwise.  Without derogating from
the generality of the foregoing, the warranties of “fitness for a particular
purpose” and “merchantability” are excluded.  Any warranties given by Dimension
Data extend solely to the customer.

 

11.7                                                   Indemnification

 

11.7.1                                                                 
Dimension Data hereby releases, and agrees to defend, indemnify and hold
harmless Customer and each of its directors, officers, agents, representatives
and employees from and against any injury, liability, suits, claims, losses or
damages of any kind or nature whatsoever for bodily injuries, property damage,
loss of life or property, and claims of third parties, (all referred to as
“Claims”) incurred in connection with actions arising out of or in any way
connected with Dimension Data’s activities or failure to act arising pursuant to
its rights or obligations under this Agreement, including its access to the
Equipment and Software, except where those Claims caused or occasioned solely by
the negligence or willful misconduct of Customer.

 

11.7.2                                                                  Customer
hereby releases, and agrees to defend, indemnify and hold harmless Dimension
Data and each of its directors, officers, agents, representatives and employees
from and against any injury, liability, suits, claims, losses or damages

 

Service Level Agreement

 

 

[g15671khimage008.jpg]

Effective Date:

 

 

Reference No:

 

 

 

 

7

--------------------------------------------------------------------------------


 

of any kind or nature whatsoever for bodily injuries, property damage, loss of
life or property, and claims of third parties, (all referred to as “Dimension
Data Claims”) incurred in connection with actions arising out of or in any way
connected with Customer’s activities or failure to act arising pursuant to its
rights or obligations under this Agreement, except where those Dimension Data
Claims caused or occasioned solely by the negligence or willful misconduct of
Dimension Data.

 

11.7.3                                                                 
Dimension Data shall not under any circumstances be obliged during the term of
this agreement, or any renewal thereof, to employ or offer any employment to a
Customer employee whose employment with the Customer has ceased for any reason.
Similarly, to the extent any law requires a transfer of any Customer employee to
Dimension Data as a result of the undertakings agreed by Dimension Data pursuant
to this Agreement, it is understood that Dimension Data shall not be obliged to
continue the employment relationship. Accordingly the Customer hereby releases,
and agrees to defend, indemnify and hold harmless Dimension Data and each of its
directors, offers, agents, representatives and employees from and against any
injury, liability, suits, claims, losses or damages of any kind or nature
whatsoever instituted by a Customer employee(s) for loss of employment and
associated salary and employment benefits arising out of or any way connected
with the rendering by Dimension Data of the Services under this agreement or the
performance of any other obligation by Dimension Data in terms thereof

 

11.8                                                   Dimension Data shall
permit Customer to perform audits from time to time (but in no event more than
once annually) upon no less than forty-eight (48) hours’ notice to Dimension
Data for the internal systems used by Dimension Data to perform the Service in
order for Customer to determine whether DD has effective controls in place to
ensure the integrity of its systems, including but not limited to unauthorised
access or the protection of data. Only the Customer (and no other member of the
VIA Group) may perform the audit

 

12.                                 ALTERATIONS, ATTACHMENTS AND RELOCATION OF
PRODUCTS

 

12.1                                                   Dimension Data is not
responsible for any malfunction, non-performance or degradation of performance
of Equipment and Software, caused by or resulting directly or indirectly from
any alteration or attachment not approved in writing by Dimension Data. 
Customer will be solely responsible for resulting infringement, personal injury
or damage to property and Software.

 

12.2                                                   Customer will be
responsible for any relocation of Equipment.  Customer must give Dimension Data
notice in accordance with the change control procedure set forth in the
applicable Schedule.

 

Equipment moved may continue to be serviced under this Agreement, at the option
of Dimension Data, subject to Customer agreement to adjusted charges and
response times.

 

13.                                 LIMITATION OF LIABILITY

 

13.1                                                   Dimension Data’s maximum
liability for any single or series of connected claims arising out of the
performance of a Service will not exceed an amount equal to the amount paid to
Dimension Data by Customer in the 12 (twelve) months preceding the date on which
the cause of action arose, in respect of the Service giving rise to such claim.
Customer’s maximum liability for any single claim arising out of its obligations
under this Agreement will not exceed an amount equal to the amount paid to
Dimension Data by Customer in the 12 (twelve) months preceding the date on which
the cause of action arose, in respect of the act or omissions giving rise to
such claim.

 

13.2                                                   In no event will
Dimension Data be liable whether claimed in breach of contract, tort or under
statute for:

 

13.2.1                                                                  any
incidental, indirect, special, punitive or consequential damages or loss,
including, but not limited to, loss of use, revenues, profits or savings; or

 

13.2.2                                                                claims,
demands or actions against Customer by any person, or payments made by or due
from Customer to third parties; or

 

Service Level Agreement

 

 

[g15671khimage009.jpg]

Effective Date:

 

 

Reference No:

 

 

 

 

8

--------------------------------------------------------------------------------


 

13.2.3                                                                loss of or
damage to Customer data from any cause except as expressly stated in any
Schedule with regard to the restoration of data collected and/or stored by
Dimension Data; or

 

13.2.4                                                                loss of
funds contained in, dispensed by or associated with the Equipment or Software.

 

13.3                                                   In no event will Customer
be liable whether claimed in breach of contract, tort or under statute for:

 

13.3.1                                                                any
incidental, indirect, special, punitive or consequential damages or loss,
including, but not limited to, loss of use, revenues, profits or savings; or

 

13.3.2                                                                claims,
demands or actions against Dimension Data by any person, or payments made by or
due from Dimension Data to third parties.

 

13.4                                                   The liability of
Dimension Data shall not be limited where a cause of action arises from any of
the following:

 

13.4.1                                                                fraud;

 

13.4.2                                                                Dimension
Data’s gross negligence;

 

13.4.3                                                                the death
of, or personal injury to, any person caused by negligence;

 

13.4.4                                                                under
section 12 of the Sale of Goods Act 1979;

 

13.4.5                                                                under
section 2 of the Supply of Goods and Services Act 1992.

 

13.5                                                   The liability of Customer
shall not be limited where a cause of action arises from any of the following:

 

13.5.1                                                                fraud;

 

13.5.2                                                                Customer’s
gross negligence; or

 

13.5.3                                                                the death
of, or personal injury to, any person caused by negligence.

 

14.                                 TERMINATION, SUSPENSION AND CANCELLATION

 

14.1                                                   Either party may
terminate Services upon expiration of the applicable 12-month term by written
notice delivered at least 90 (ninety) days prior to the expiration of that
term.  Failure to give such notice will result in the automatic renewal or
extension of the Services for additional 1 (one) year terms, until terminated by
way of written notice as aforesaid.

 

14.2                                                   Dimension Data may
suspend Services on at least 14 days prior written notice to Customer if:

 

14.2.1                                                                  Any
undisputed payment (provided that the disputed amount is legitimately disputed
for bona fide reasons) under this Agreement is overdue by more than 10 days

 

14.2.2                                                                  any
applicable site configuration falls below the minimum configuration required by
Dimension Data.

 

14.3                                                   In the event that any
Products become obsolete and are no longer supported by the Products
Manufacturer or licensor therefor (collectively referred to as “Obsolete
Products”) Dimension Data shall be entitled to terminate this Agreement in
relation to such Obsolete Products on 90 days prior written notice to Customer. 
In this event:

 

14.3.1                                                                this
Agreement shall remain of full force and effect in respect of Products which are
not obsolete;

 

14.3.2                                                                if
Customer has paid fees and charges in advance in respect of Obsolete Products,
Customer’s account will be credited pro-rata for the period following
termination.

 

14.4                                                   Without prejudice to
other remedies available to it in terms of this Agreement, Dimension Data may
cancel this Agreement and any Schedules for default if Customer fails to:

 

 

Service Level Agreement

 

 

[g15671khimage010.jpg]

Effective Date:

 

 

Reference No:

 

 

 

 

9

--------------------------------------------------------------------------------


 

14.4.1                                                                make any
arrear payment within 10 days; or

 

14.4.2                                                                cure any
other default within 30 days as the case may be, of receipt of written notice
calling upon Customer to make payment or remedy the default in question.

 

14.5                                                   Without prejudice to
other remedies available to it in terms of this Agreement, Customer may cancel
this Agreement for default if, upon receipt of written notice thereof, Dimension
Data fails to cure any default within 14 days.

 

14.6                                                   Dimension Data may
terminate Services on 30 days prior written notice if Dimension Data determines
that Customer’s Software modification or failure to install a revision or update
will interfere with the provision of such Services.

 

14.7                                                   Either Party may
forthwith terminate this Agreement or Schedule by giving written notice to the
other if the other Party become insolvent or bankrupt or enters into any
arrangement for the protection of its creditors or goes into liquidation (except
for the purposes of amalgamation or reconstruction and in such manner that the
Company resulting therefrom effectively agrees to be bound by or assume the
obligations imposed on that Party under this Agreement).

 

14.8                                                   Termination or
cancellation of this Agreement will not affect any rights or duties arising
under it with respect to Proprietary Information or payment of charges.

 

15.                                          NOTICES

 

15.1                                                   All notices required by
this Agreement to be given to either Party will be sent to its address as
provided on the cover page of this Agreement.

 

15.2                                                   Notices given in terms of
this Agreement shall be sent by registered mail or a recognized overnight
carrier with confirmation of receipt or delivered by hand or sent by facsimile
and shall be deemed to have been received on the date of delivery or
transmission (as the case may be) if same takes place during normal business
hours, or if not, on the next following business day, in the case of hand
delivery or facsimile transmission, or in the case of forwarding by overnight
carrier on the 1st day after depositing the notice with the carrier or in the
case of forwarding by registered mail, on the 3rd day after posting.

 

16.                                 OTHER PROVISIONS

 

16.1                                                   All risk of loss or
damage to Equipment and Software will pass to Customer upon delivery to
Customer’s site.

 

16.2                                                   Neither party will be
liable for failure to fulfill its obligations when due to causes beyond its
reasonable control due to Acts of God, strikes or lock outs of third parties 
(“Force Majeure”). If any Force Majeure occurs in relation to either party which
affects or may affect the performance of any of its obligations under this
Agreement, it shall forthwith notify the other party as to the nature and extent
of the circumstances in question.   Neither party shall be deemed to be in
breach of this Agreement, or shall otherwise be liable to the other, by reason
of any delay in performance, or the non-performance of any of its obligations
under this Agreement to the extent that the delay or non-performance of that
obligation is due to any Force Majeure of which it has notified the other party
and the time for performance shall be extended accordingly.  If the performance
by either party of any of its obligations under this Agreement is prevented or
delayed by Force Majeure for a continuous period in excess of fourteen days, the
other party shall be entitled to terminate this Agreement by giving written
notice to the party so affected, whereupon all money due up to the point shall
be paid in accordance with the payment provisions set forth in Clause 5.1, and
in particular Customer shall pay to Dimension Data all arrears of payments.

 

16.3                                                   Any failure or delay by
either party in exercising any right or remedy will not constitute a waiver.

 

16.4                                                   The laws of England will
govern this Agreement and the Parties accept the non-exclusive jurisdiction of
the courts of England.

 

Service Level Agreement

 

 

[g15671khimage011.jpg]

Effective Date:

 

 

Reference No:

 

 

 

 

10

--------------------------------------------------------------------------------


 

16.5                                                   This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof. The terms and conditions of this Agreement will supersede all
other terms and conditions submitted by Customer, and all and any written and
oral communications between the parties.

 

16.6                                                   Dimension Data may cede
its rights under this Agreement including, without limitation, the right to
receive payments, without Customer’s consent.  Dimension Data will not assign
its obligations under this Agreement without Customer’s prior written consent,
which consent shall not be withheld unreasonably.  Customer will not cede,
assign or transfer its rights or obligations under this Agreement without prior
written consent of Dimension Data, which consent shall not be withheld
unreasonably; provided that Customer may assign or transfer its rights or
obligations under this Agreement to any other member of the VIA NET.WORKS group
upon written notice to Dimension Data.

 

16.7                                                   This Agreement may be
modified or added to only by a written addendum signed by a duly authorised
representative of each party.

 

16.8                                                   Each clause and provision
of this Agreement is severable, and if one or more paragraphs or provisions are
declared invalid, the remaining provisions of this Agreement will remain in full
force and effect.

 

16.9                                                   The terms and conditions
appearing in the Schedule(s) hereto are hereby incorporated into this
Agreement.  In the event of any conflict between the terms and conditions of
this Agreement and those appearing in any Schedule(s), the terms and conditions
of this Agreement shall prevail, unless expressly stated otherwise in a
Schedule.

 

17.                                          ARBITRATION

 

17.1                                                   In the event of any
dispute or difference arising between the parties hereof relating to or arising
out of this Agreement including the implementation, execution, interpretation,
rectification, termination or cancellation of this Agreement, the parties shall
forthwith meet to attempt to settle such dispute or difference and, failing such
settlement within a period of 14 (fourteen) days, the said dispute or difference
shall be submitted to arbitration in England and finally resolved in accordance
with the rules of Conciliation and Arbitration of the International Chamber of
Commerce by an arbitrator or arbitrators appointed in accordance with those
rules.  This clause will not preclude any Party from applying for or obtaining
interim relief on an urgent basis from a Court of competent jurisdiction pending
a decision of the arbitrator.

 

17.2                                                   The provisions of this
clause shall continue to be binding on the parties, notwithstanding any
termination or cancellation of this Agreement.

 

18.                                 EXCLUSIONS

 

18.1                                                   In addition to any
exclusion set out in any Schedules to this Agreement, Services to be provided in
terms of this Agreement do not include the provision of services, nor repairs or
replacements necessitated by or related to:

 

18.1.1                                                                  damage
caused by accident, fire, water, lightning, power surges or other act of God
beyond Dimension Data’s reasonable control

 

18.1.2                                                                damage
caused by riots, civil disorder, acts of violence, sabotage or similar acts of
parties not within the control of Dimension Data;

 

18.1.3                                                                damage
caused by abnormal operating conditions such as high or low temperatures or
humidity or dust levels which are beyond the published environmental
specifications of the Product Manufacturer as provided by Dimension Data;

 

18.1.4                                                                the
negligent use, abuse or misuse of Products by Customer or any third party
appointed by the Customer;

 

18.1.5                                                                damage
during any transportation of Products not carried out by Dimension Data;

 

18.1.6                                                                electrical
work, not performed by Dimension Data or its subcontractor;

 

Service Level Agreement

 

 

[g15671khimage012.jpg]

Effective Date:

 

 

Reference No:

 

 

 

 

11

--------------------------------------------------------------------------------


 

18.1.7                                                                causes
external to the Equipment such as failure or fluctuation of electrical power;

 

18.1.8                                                                Obsolete
Products; or

 

18.1.9                                                                the
restoration of lost data from any Products, or equipment connected to Products.

 

19.                                 Non-solicitation

 

For the duration of this Agreement and for 12months thereafter, Customer shall
not directly or indirectly, employ, solicit or offer employment (save for the
employment of such individual pursuant to placement by an employment agency) to
any employee of Dimension Data who is or was employed or involved in the
provision of the Services, nor shall it solicit, entice, encourage or persuade
any such employee to terminate his/her employment with Dimension Data.

 

 

CUSTOMER ACKNOWLEDGES HAVING READ AND UNDERSTOOD THIS AGREEMENT (INCLUDING ALL
ATTACHED SCHEDULES) AND IS NOT ENTERING INTO THIS AGREEMENT ON THE BASIS OF ANY
REPRESENTATIONS NOT EXPRESSLY SET FORTH IN IT.

 

 

Signed for and on behalf of Customer:

 

 

 

 

 

/s/ Ray Walsh

 

12/05/03

 

SIGNATURE

DATE

 

 

Ray Walsh

 

SVP Operations

 

NAME (PRINTED)

DESIGNATION

 

 

Signed for and on behalf of Dimension Data Network Services Limited.

 

 

 

 

 

/s/ Andrew Carlsen

 

13/05/03

 

SIGNATURE

DATE

 

 

Andrew Carlsen

 

C.O.O.

 

NAME (PRINTED)

DESIGNATION

 

Service Level Agreement

 

 

[g15671khimage013.jpg]

Effective Date:

 

 

Reference No:

 

 

 

 

12

--------------------------------------------------------------------------------


 

Attachment 1

DATA PROTECTION

 

1                 Data Protection Registration

 

In relation to all Personal Data, Dimension Data shall at all times comply with
the DP Regulations, as a data controller if necessary, including maintaining a
valid and up to date registration or notification under the DPA covering the
data processing activities to be performed in connection with the Services.

 

2                 Processing of Personal Data

 

Dimension Data:

 

2.1         shall process Personal Data belonging to the Customer only on the
instructions of the Customer (subject to compliance with applicable law);

 

2.2         shall only undertake processing of Personal Data reasonably required
in connection with the Services and shall not transfer any Personal Data to any
country or territory outside the European Economic Area;

 

2.3         shall use all reasonable endeavours to procure that all relevant
sub-contractors comply with this clause 2. For the avoidance of doubt a relevant
sub-contractor is one which processes Personal Data belonging to the Customer.

 

In the event that Dimension Data cannot comply with this clause for any reason
whatsoever, it will inform the Customer as soon as reasonably practicable, who
is then entitled to suspend the transfer of Personal Data  and/or terminate this
Agreement.

 

3               Disclosure of Personal Data

 

Dimension Data shall not disclose Personal Data to any third parties other than:

 

3.1         to employees and sub-contractors to whom such disclosure is
reasonably necessary in order for Dimension Data to carry out the Services; or

 

3.2         to the extent required under a court order or to comply with a law;

 

provided that any disclosure under clause 3.1 shall be made subject to written
terms substantially the same as, and no less stringent than, the terms contained
in this clause 3 and that Dimension Data shall give notice in writing to the
Customer of any disclosure of Personal Data which it or a sub-contractor is
required to make under clause 3.2 immediately it is aware of such a requirement.

 

4                 Technical Measures to Protect Personal Data

 

4.1         Dimension Data shall bring into effect and maintain and shall use
all reasonable endeavours to ensure that all relevant sub-contractors have in
effect and maintain all reasonable technical and organisational measures
necessary to prevent unauthorised or unlawful processing of Personal Data and
accidental loss or destruction of, or damage to, Personal Data including but not
limited to taking reasonable steps to ensure the reliability and probity of
Staff having access to the Personal Data.

 

4.2         The Customer may, at reasonable intervals, request a written
description of the technical and organisational methods employed by Dimension
Data and the relevant sub-contractors referred to in clause 4.1.  Within seven
days of such a request, Dimension Data shall supply written particulars of all
such measures as it is maintaining detailed to a reasonable level such that the
Customer can determine whether or not, in connection with the Personal Data, it
is compliant with the DP Regulations. Dimension Data shall use all reasonable
endeavours to ensure that the sub-contractors also comply with such requests.

 

5                 Personal Data Supplied to the Customer

 

Dimension Data shall ensure that any Personal Data it obtains and provides to
the Customer has been lawfully obtained and complies with the DP Regulations and
that the use thereof in accordance with this Agreement shall not breach any of
the provisions of the DP Regulations.

 

6                 Subject Access

 

6.1         If under the DP Regulations, the Customer is required to provide
information to a data subject in relation to Personal Data when such data is in
the possession or under the control of Dimension Data; and the Customer informs
Dimension Data in writing that this is the case; then Dimension Data shall
guarantee reasonable and prompt co-operation to the Customer in meeting its
obligations under the DP Regulations including making copies of the relevant
Personal Data to the extent the same are in its possession.

 

13

--------------------------------------------------------------------------------


 

6.2         Each party shall provide the other as soon as reasonably
practicable, with such information in relation to Personal Data and their
processing as the other party may reasonably request in writing and the party
asked to provide the relevant data may reasonably be able to provide in order
for the other party to:

 

6.2.1                        comply with its obligations under this clause and
the DP Regulations; and

 

6.2.2                        assess whether the processing of these Personal
Data in connection with this Agreement is breaching or may breach the DP
Regulations in a manner which is material and not effectively sanctioned by any
guidance statement issued by the applicable Supervisory Authority.

 

7                 Data Management

 

7.1         Dimension Data and the Customer shall each take reasonable
precautions (having regard to the nature of their respective obligations under
this Agreement) to preserve the integrity of the Personal Data and to prevent
any corruption or loss thereof.

 

7.2         Dimension Data shall ensure that a back-up copy of the Personal Data
is made in accordance with the arrangements specified in the applicable
Schedules and that such copy is recorded on media from which the Customer Data
can be re-loaded in the event of any corruption or loss of the Customer Data.

 

8                 Audit

 

Dimension Data agrees:

 

8.1         that it will at the request of the Customer submit its facilities
for processing Personal Data under this Agreement for audit.  The audit shall be
carried out by the Customer or an inspection body composed of independent
members [in possession of the required professional qualifications, bound by a
duty of confidentiality, selected by the Customer and, where applicable, in
agreement with the Supervisory Authority.

 

8.2         that it will promptly notify the Customer with full details of:

 

8.2.1                        any legally binding request for disclosure of the
Personal Data by a law enforcement body (unless prohibited by law); and

 

8.2.2                        any accidental or unauthorised access or disclosure
by any identified or unidentified person whatsoever.

 

9                 Data Protection Indemnity

 

Dimension Data shall indemnify and keep indemnified the Customer against all
liabilities, costs, losses, judgements, reasonable legal costs, damages, claims
and expenses arising from or incurred by it in respect of any breach of this
Attachment 1 by Dimension Data.

 

Definitions

 

“DP Regulation”

 

the United Kingdom Data Protection Act 1998 and all subordinate legislation made
under it and all primary and subordinate legislation for the time being
re-enacting, consolidating or modifying the same and/or the equivalent national
legislation implementing Directive 95/46/EC on the protection of individuals
with regard to the processing of personal data and on the free movement of such
data in any other Member State of the European Union in which the Customer is
established

 

 

 

“data subject”

 

a natural person who can be identified, directly or indirectly, in particular by
reference to an identification number or to one or more factors specified to his
physical, physiological, mental, economic, cultural or social identity

 

 

 

“Personal Data”

 

data relating to a data subject and transferred by the Customer to Dimension
Data from time to time both before and after the Effective Date

 

 

 

“the Supervisory Authority”

 

the United Kingdom Information Commissioner or any other relevant data
protection authority in the United Kingdom from time to time appointed or their
equivalent in any other Member State in which the Customer is established

 

14

--------------------------------------------------------------------------------

 


 

[g15671khimage014.jpg]

Schedule 1

 

Via Networks

 

INSITE Service Summary

 

Version A.01

 

30th April 2003

 

[g15671khimage016.gif]

 

1.1.1.1.1.1.1.1.1

Dimension Data Network Services Ltd

 

Dimension Data House

Brooklands Close

Sunbury-on-Thames

Middlesex

 

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

Dimension Data primary Contact Details

 

We welcome any inquiries regarding this document, its content, structure or
scope. Inquiries should be directed to:

 

*****

 

Confidentiality Statement

 

This document from Dimension Data Network Services Ltd is provided solely for
evaluation by Via Networks.

 

This document, or any information contained within it, must not be provided or
issued to any third party without prior written consent of Dimension Data
Network Services Ltd. This restriction does not apply to ‘copies’ for the sole
use of Via Networks staff related to this project.

 

Ó Dimension Data

1 February 2003

2

--------------------------------------------------------------------------------


 

Table of Content

 

1.

Pricing

2.

Additional Pricing

3.

Contract Term & Payment

4.

Detail of managed elements

4.1.

Break down of managed elements.

5.

Dimension Data Network Services Insite Levels — Functionality Matrix

5.1.

Call process.

6.

Centre of operations.

 

Ó Dimension Data

1 February 2003

 

3

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

1                 Pricing

 

 

The pricing quoted is to manage a total of 10319 elements as presented in
section 2.1 Break down of managed elements Figure 1.

 

Summary of elements:

 

Level 1

 

923 elements

 

 

 

Level 2

 

166 elements

 

 

 

Level 3

 

9230 elements

 

Once off Deployment cost of ******* US Dollars and an annual cost of *********
US Dollars.

 

Ó Dimension Data

1 February 2003

 

4

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

2.              Additional Pricing

 

1.Additional Pricing Moving Forward Per Element Per Year.

 

Sliding Scale discount structure

 

Elements

 

Cost per Element

 

10,000 — 12,500

 

$

*****

 

12,501 — 15,000

 

$

*****

 

15,001 — 17,500

 

$

*****

 

17,501 — 20,000

 

$

*****

 

20,001 +

 

$

*****

 

 

The Deployment charge for additional Moves Adds & Changes (Relocation) *****.

 

Sliding Scale discount structure

 

Agent

 

$ ***** per Base Agent

 

Agents

 

Cost per AIM Agent

 

1 — 4

 

$

*****

 

5 — 9

 

$

*****

 

10 — 24

 

$

*****

 

25 — 49

 

$

*****

 

50 — 74

 

$

*****

 

75 — 99

 

$

*****

 

100 +

 

$

*****

 

 

Ó Dimension Data

1 February 2003

 

5

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

3.              Contract Term & Payment

 

The contract term for this agreement will be for an initial period of 12 months
starting from Point of signature to the Master Services Agreement. Dimension
Data will require a Purchase Order from Via Networks for the initial term.

 

Payment terms for this agreement shall be $***** deployment to be invoiced on
contract signature. Thereafter for the following months until the whole network
is deployed Dimension Data will invoice Via NET.WORKS at the end of the month
for *****.

 

Once the whole network is deployed. Dimension Data will issue an invoice
quarterly in advance throughout the contract term.

 

Dimension Data will invoice VIA NET.WORKS thirty days prior to service
commencement. for the subsequent period. For example the first invoice would be
raised 1st April 2003 with service commencing 1st May 2003 & the second invoice
raised 1st June 2003  for service commencement 1st July 2003.

 

Ó Dimension Data

1 February 2003

 

6

--------------------------------------------------------------------------------


 

4.              Detail of managed elements

 

4.1       Break down of managed elements.

 

MANAGED
OBJECTS

 

LEVEL-
1

 

LEVEL-
2

 

LEVEL-
3

 

TOTAL

 

24-
HOUR

 

Routers

 

0

 

0

 

1,959

 

1,959

 

1,959

 

Bridges, Brouters

 

0

 

0

 

N/A

 

0

 

0

 

Switch / Chassis

 

0

 

166

 

N/A

 

166

 

166

 

Switch Ports

 

0

 

0

 

3,000

 

3,000

 

3,000

 

Switch Router Blades

 

0

 

0

 

N/A

 

0

 

0

 

WAN Links

 

0

 

0

 

3,971

 

3,971

 

3,971

 

PVC’s (DLCI Pairs)

 

0

 

0

 

0

 

0

 

0

 

Server H/W Platforms

 

0

 

0

 

300

 

300

 

300

 

Server Applications

 

N/A

 

N/A

 

N/A

 

0

 

0

 

Hubs

 

0

 

0

 

N/A

 

0

 

0

 

Generic SNMP devices

 

923

 

N/A

 

N/A

 

923

 

923

 

Call Managers

 

0

 

0

 

0

 

0

 

0

 

IP Phones

 

0

 

0

 

0

 

0

 

0

 

TOTAL OBJECTS

 

923

 

166

 

9,230

 

10,319

 

10,319

 

 

Figure 1 – Matrix of managed elements required by Via Networks.

 

Dimension Data shall provide the Insite managed service to VIA NET.WORKS in
accordance with this Schedule. Insite, Dimension Data’s online, real-time
monitoring and managed service consists of Level1, Level2 and Level3 services.
The above matrix details the level of service required by VIA NET.WORKS.
Dimension Data will monitor the VIA NET.WORKS network 24hr x 7dys x 365dys a
year and report any faults to VIA NET.WORKS in accordance with the level of
service that VIA has purchased for each managed element. Further definition of
the various levels of service within Insite can be found in Appendices A, B & C,
attached hereto.

 

Elements coved by Insite Level3:

 

Routers                                                      1959

 

Switch Ports                             3000

 

Wan Links                                      3971

 

Server H/W                                 300

 

Elements coved by Insite Level2:

 

Switch/Chassis              166

 

Elements coved by Insite Level1:

 

Generic SNMP devices                      923

 

Ó Dimension Data

1 February 2003

 

7

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

5.              Dimension Data Network Services Insite Levels – Functionality
Matrix

 

1

 

Insite Deployment

 

Cisco

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

1.1

 

Basic Deployment

 

 

 

b

 

b

 

b

1.2

 

Physical Site Deployment

 

 

 

 

 

 

 

b

1.3

 

Implementation of Authentication Service

 

 

 

 

 

 

 

b

1.4

 

6 Week Baseline Review

 

 

 

 

 

b

 

b

1.5

 

Configuration Baseline

 

*

 

 

 

 

 

b

 

 

 

 

 

 

 

 

 

 

 

2

 

Fault Management

 

 

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

2.1

 

Reactive Device/Agent/Port Monitoring

 

 

 

b

 

b

 

b

2.2

 

Carrier Management Service (WAN only)

 

 

 

b

 

b

 

b

2.3

 

Call Management Centre

 

 

 

b

 

b

 

b

2.4

 

Incident Management

 

 

 

b

 

b

 

b

2.5

 

Escalations Management

 

 

 

b

 

b

 

b

2.6

 

Multi-dimensional Notification Management

 

 

 

b

 

b

 

b

2.7

 

Priority Call Management

 

 

 

b

 

b

 

b

2.8

 

ISDN Link Management (WAN only)

 

*

 

 

 

 

 

b

2.9

 

Out of Band Management

 

 

 

 

 

 

 

Optional

 

 

 

 

 

 

 

 

 

 

 

3

 

Service Level Performance Parameters

 

 

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

3.1

 

Initial Notification (N1 from Time 0)

 

 

 

***** mins

 

***** mins

 

***** mins

3.2

 

Investigation Notification (N2 from Time 0)

 

 

 

***** mins

 

***** mins

 

***** mins

3.3

 

Update Intervals (N3 — Can be parked)

 

 

 

***** mins

 

***** mins

 

***** mins

3.4

 

Restoration Notification (N4)

 

 

 

***** mins

 

***** mins

 

***** mins

 

 

 

 

 

 

 

 

 

 

 

4

 

Configuration Management

 

 

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

4.1

 

GSOA Configuration Management

 

 

 

b

 

b

 

b

 

Ó Dimension Data

1 February 2003

 

8

--------------------------------------------------------------------------------


 

4.2

 

Basic Device Configuration Management (WAN only)

 

*

 

b

 

b

 

b

4.3

 

Enhanced Configuration Management (WAN only)

 

*

 

 

 

b

 

b

4.4

 

Ad hoc Reconfiguration Service (WAN only)

 

*

 

 

 

 

 

b

4.5

 

Managed Device Database

 

 

 

b

 

b

 

b

4.6

 

Customer Updated Diagrams

 

 

 

b

 

b

 

 

4.7

 

Online Network Diagrams

 

*

 

 

 

 

 

b

4.8

 

TCP/IP Address Management

 

 

 

 

 

 

 

Optional

 

 

 

 

 

 

 

 

 

 

 

5

 

Change Management

 

 

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

5.1

 

Network Change Management

 

 

 

 

 

b

 

b

5.2

 

Q&A and Impact Analysis

 

 

 

 

 

 

 

b

 

 

 

 

 

 

 

 

 

 

 

6

 

Security Management

 

 

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

6.1

 

Secure Network Connection

 

 

 

b

 

b

 

b

6.2

 

Basic Access Control (WAN & CAMPUS only)

 

 

 

 

 

b

 

b

6.3

 

Device Security Management (WAN & CAMPUS only)

 

*

 

 

 

 

 

b

6.4

 

Access Audit Trails (WAN & CAMPUS only)

 

*

 

 

 

 

 

b

 

 

 

 

 

 

 

 

 

 

 

7

 

Insite Service Portal Functionality

 

 

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

7.1

 

Live Events Screens

 

 

 

b

 

b

 

b

7.2

 

Service Call Review

 

 

 

b

 

b

 

b

7.4

 

Service Request Logging

 

 

 

b

 

b

 

b

7.5

 

Managed Device Information

 

 

 

b

 

b

 

b

7.6

 

Historical Events Reporter

 

 

 

b

 

b

 

b

 

 

 

 

 

 

 

 

 

 

 

8

 

Performance Management

 

 

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

8.1

 

Live Device Metric Graphs

 

 

 

b

 

b

 

b

8.2

 

Service Health Reports:

 

 

 

 

 

 

 

 

 

 

Monthly

 

 

 

 

 

b

 

b

 

 

Weekly

 

 

 

 

 

b

 

b

 

 

Daily

 

 

 

 

 

 

 

b

8.3

 

Service Level Reports

 

 

 

 

 

b

 

b

 

Ó Dimension Data

1 February 2003

 

9

--------------------------------------------------------------------------------


 

8.4

 

At-a-Glance Reports

 

 

 

 

 

 

 

b

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Threshold Management

 

 

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

 

9.1

 

Threshold Event Reporting

 

 

 

b

 

b

 

b

 

9.2

 

Threshold Monitoring

 

 

 

 

 

b

 

b

 

9.3

 

Critical Threshold Notification

 

 

 

 

 

b

 

b

 

9.4

 

Major Threshold Notification

 

 

 

 

 

 

 

b

 

9.5

 

Configurable Thresholds

 

 

 

 

 

b

 

b

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

Proactive Engineering

 

 

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

 

10.1

 

Weekly Events Analysis

 

 

 

 

 

 

 

b

 

10.2

 

Analysis of “Situations to watch”

 

 

 

 

 

 

 

b

 

10.3

 

Fortnightly Configuration Analysis (WAN only)

 

*

 

 

 

 

 

b

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Service Delivery Management

 

 

 

LEVEL-1

 

LEVEL-2

 

LEVEL-3

 

11.1

 

Service Delivery Management

 

 

 

 

 

 

 

 

 

11.2

 

Quarterly Meetings

 

 

 

b

 

 

 

 

 

11.3

 

Monthly Meetings

 

 

 

 

 

b

 

b

 

--------------------------------------------------------------------------------

* – This functionality is available for Cisco networking equipment, Fore Systems
and SNMP based switches.

 

5.1.    Call process.

 

Dimension Data’s call management centre will only accept calls from VIA
NET.WORKS and their carriers. Please refer to the Insite service level
definition document. Dimension Data will not accept any calls directly from any
VIA NET.WORKS customers.

 

Ó Dimension Data

1 February 2003

 

10

--------------------------------------------------------------------------------


 

6.              Centre of operations.

 

Dimension Data will deliver the Insite service to VIA NET.WORKS through the
Sunbury operations centre. This proposal allows for connectivity between
Dimension Data and VIA NET.WORKS by means of 2 x 1Meg links this will ensure
redundancy in the event of a link failure.  The primary link will be between
Dimension Data House, Brooklands Close, Sunbury-on-Thames, Middlesex, TW16 7DX
and Telehouse, Docklands, Coriander Avenue, London, E14 2AA.

 

A secondary link between Dimension Data and VIA NET.WORKS will be procured to
TeleHouse.

 

Further links from Dimension Data are available to Via Network sites or
countries at additional cost above the submitted cost.

 

Ó Dimension Data

1 February 2003

 

11

--------------------------------------------------------------------------------


•                  Attachment 1a

 

Service Parameters for Service Credits

 

Ó Dimension Data

1 February 2003

 

12

--------------------------------------------------------------------------------


Attachment 2 Suggested Service parameters

 

•                  Notification Timeframes – based upon timeframes stated in
each Service Level Description with a service level attached thereto, e.g.,
99.9% of the time.

 

•                  Resolution of Call Updates  –based upon timeframes stated in
each Service Level Description with a service level attached thereto, e.g.,
99.9% of the time.

 

•                  Timely Reporting  –based upon timeframes stated in each
Service Level Description with a service level attached thereto, e.g., 99.9% of
the time.

 

•                  Service Uptime - based upon timeframes stated in each Service
Level Description with a service level attached thereto, e.g., 99.9% of the
time. The Service is to be performed 7x24hr x 365dys. If the Service Level
should fall below this level the parties shall immediately review the cause and
agree to a mutually agreed timeframe to resolve any fault prior to Customer
seeking any termination of the Agreement (subject always to clause 14.5 of the
Master Services Agreement).

 

•                  Change Management – Dimension Data can respond to a change
request within 4 hours of the customer requesting the change, but will require a
period of 36 hours to update all internal systems to enable service reporting.
Should there be an issue with regards to the timing of requests being actioned
there will be a clearly defined escalation path for the client to seek immediate
remedy to any such issues through a Service Delivery Manager this will be
outlined through the deployment phase.

 

•                  Reports – All reports required under the Agreement shall be
available within 4 hours after the delivery date of the scheduled reports,
although they will not include any changes that have been acknowledged by
Dimension Data within the previous 36 hours as all internal systems may not have
been modified of the change. Should there be an issue with regards to the timing
of requests being actioned there will be a clearly defined escalation path for
the client to seek immediate remedy to any such issues through a Service
Delivery Manager this will be outlined through the deployment phase.

 

•                  7x24x365 Service – The Service is to be performed 7x24hr x
365dys. If the Service Level should fall below this level the parties shall
immediately review the cause and agree to a mutually agreed timeframe to resolve
any fault prior to Customer seeking any termination of the Agreement (subject
always to clause 14.5 of the Master Services Agreement).

 

Ó Dimension Data

1 February 2003

 

13

--------------------------------------------------------------------------------


 

Operational Service

 

 

[g15671khimage017.jpg]

 

 

Attachment 3 Escalation Process and Service Review

 

Preparation

 

Action

 

Name

 

Date

Prepared by:

 

Libby Harris

 

03.12.02

 

Release

 

Version

 

Date
Released

 

Change Notice

 

Pages Affected

 

Remarks

1.0

 

03.12.02

 

Released

 

All

 

1st Draft

 

www.didata.com

Confidential Page #1

--------------------------------------------------------------------------------


 

Operational Service

 

 

[g15671khimage018.jpg]

 

1.              Overview

 

Dimension Data operate in accordance with strict escalation process to ensure
that all customers are delivered a high level of service.  This document is
designed to show this process and provide all details needed to access both the
Operations Centre and the Escalation Process.

 

2.              Technical Operational Support Escalation Procedure

 

Dimension Data provides access to The Network Support Centre for technical
support 24 hours a day; 7 day’s a week.

 

Access is gain through the following methods.

 

•                  Phone - +44 (0) 1932 815555

•                  E-mail - support@uk.didata.com

•                  Portal – https://services.eu.didata.com

 

Dimension Data Communication Centre will log the call on their call tracking
system, issue the customer with a unique call log number.

 

The customer will be asked to provide the following information.

 

Serial number of unit

Full fault description

Site at which defective unit is situated – Post code

Name and telephone number of person making call

Name and telephone number of person to contact on site, if different

 

The information will be verified against the Database for validation during the
call.

The priority of the call will be negotiated, between The Customer and The
Communication Centre at this stage, to ensure that the customer receives the
relevant service and escalation.

 

www.didata.com

Confidential Page #2

--------------------------------------------------------------------------------


 

 

Operational Service

 

 

[g15671khimage019.jpg]

 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

Fault Priority:

 

Priority 1:              Production network is down, causing critical impact to
business operations if service is not restored quickly.  No work around is
available. DDNS, the manufacturer and the customer are willing to commit
substantial resources around the clock to resolve the situation.

 

Priority 2:              Production network is severely degraded, impacting
significant aspects of business operations.  No work around is available.  DDNS,
the manufacturer and the customer are willing to commit full time resources
during business hours to resolve the situation.

 

Priority 3:              Network performance is degraded.  Network functionality
is noticeably impaired, but most business operations continue.

 

Priority 4:              Customer requires information or assistance on product
capabilities, installation or configuration.

 

Once a priority is assigned to a call it will be escalated in accordance with
the Company escalation procedure listed below: -

 

 

Elapsed
Time

 

Priority 1

 

Priority 2

 

Priority 3

 

Priority 4

1 hour

 

*****

 

 

 

 

 

 

2 hours

 

*****

 

*****

 

 

 

 

4 hours

 

*****

 

*****

 

*****

 

 

8 hours

 

 

 

*****

 

 

 

 

12 hours

 

*****

 

 

 

 

 

 

24 hours

 

 

 

 

 

*****

 

 

48 hours

 

*****

 

 

 

 

 

*****

72 hours

 

 

 

 

 

 

 

 

96 hours

 

 

 

*****

 

 

 

 

 

www.didata.com

Confidential Page #3

--------------------------------------------------------------------------------


 

 

Operational Service

 

 

[g15671khimage020.jpg]

 

Escalations

 

Dimension Data operate a 24 hour Duty Manager roster for escalation to Managed
Services Senior Management.  This escalation is available to all customers at
all times.  The escalation is done through the Communication Centre on the mail
Network Support phone number.

 

The Duty Manager will lias with the client senior management to keep the in
touch with all aspects of the fault and it’s progress.

 

This escalation does not replace any other policies that are in place for
individual customers.

 

3.              Useful Contacts

 

To log a support call, or get technical assistance please contact our Network
Support Centre.

 

Network Support Centre

 

+44 (0) 1932 815555

 

Email

 

support@uk.didata.com

 

Portal

 

https://services.eu.didata.com

 

For issue’s relating to the Support Contract, we have a team of administrators
available to help you.

 

Deployments

 

+44 (0) 1932 814800

 

Fax

 

+44 (0) 1932 814808

 

Email

 

deployment-alert@uk.didata.com

 

To contact sales in your local areas or any other general query listed below are
the four offices of Dimension Data Network Services Limited and details of how
to contact them.

 

Head Office in Sunbury

 

+44 (0) 1932 814800

 

Fax

 

+44 (0) 1932 814808

 

 

 

London Office

 

+44 (0) 207 651 7000

 

Fax:

 

+44 (0) 207 651 7001

 

 

 

Scottish Office

 

+44 (0) 1698 464080

 

Fax:

 

+44 (0) 1698 464081

 

 

 

Warrington Office

 

+44 (0) 1925 602942

 

Fax:

 

+44 (0) 1925 267464

 

For any general information please e-mail us at info@uk.didata.com.

 

 

www.didata.com

Confidential Page #4

 

 

--------------------------------------------------------------------------------


 

Insite

 

 

Service Level Description

 

Schedule A

 

Level 1

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1

 

INSITE LEVELS - FUNCTIONALITY MATRIX

2

 

FAULT MANAGEMENT

 

2.1

Reactive Device/Agent/Port Monitoring

 

2.2

Carrier Management Service

 

2.3

Call Management Centre (CMC)

 

2.4

Incident Management

 

2.5

Escalations Management

 

2.6

Notification Management

 

2.7

Priority call management

3

 

SERVICE LEVEL PERFORMANCE PARAMETERS

4

 

INSITE DEPLOYMENT

 

4.1

Basic Deployment

5

 

CONFIGURATION MANAGEMENT

 

5.1

GSOA Configuration Management

 

5.2

Basic managed device configuration file management

 

5.3

Managed device database

 

5.4

Customer Updated Diagrams

6

 

SECURITY MANAGEMENT

 

6.1

Secure Network Connection

7

 

INSITE SERVICE PORTAL FUNCTIONALITY

8

 

PERFORMANCE MANAGEMENT

9

 

EXCLUSIONS

 

2

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

1.              INSITE LEVEL 1 - FUNCTIONALITY MATRIX

 

The following Functionality Matrix represents the deliverables of the Insite
service. Each of these points are defined in the content of this document.

 

Fault Management

 

 

Reactive Device/Agent/Port Monitoring

 

ü

Carrier Management Service (WAN only)

 

ü

Call Management Centre

 

ü

Incident Management

 

ü

Escalations Management

 

ü

Notification Management

 

ü

Priority Call Management

 

ü

 

 

 

Service Level Performance Parameters

 

 

Initial Notification

 

***** min

Investigation Notification

 

***** min

Update Intervals

 

***** min

Restoration Notification

 

***** min

 

 

 

Insite Deployment

 

 

Basic Deployment

 

ü

 

 

 

Configuration Management

 

 

GSOA Configuration Management

 

ü

Basic Device Configuration Management

 

ü

Managed Device Database*

 

ü

Customer Updated Diagrams

 

ü

 

 

 

Security Management

 

 

Secure Network Connection

 

ü

 

 

 

Insite Service Portal Functionality

 

 

Live Events Screens

 

ü

Service Call Review

 

ü

Network Diagram*

 

ü

Service Request Logging

 

ü

Managed Device information*

 

ü

Historical Events reporter

 

ü

 

 

 

Performance Management

 

 

Live Device Metric Graphs

 

ü

 

 

 

Threshold Management

 

 

Threshold Event Reporting

 

ü

 

 

 

Service Delivery Management

 

 

Service Delivery Management

 

Optional

 

--------------------------------------------------------------------------------

Notes

* — This functionality is available for Cisco networking equipment, Fore Systems
and SNMP based switches.

 

3

--------------------------------------------------------------------------------


 

2.              FAULT MANAGEMENT

 

2.1       REACTIVE DEVICE/AGENT/PORT MONITORING

 

The primary mechanism delivering Fault Management within Insite is through
sending of polls and receiving traps from devices and elements being monitored
within the Customer environment.

 

The configuration of the SNMP Trap server on the devices will be configure on a
case by case basis with the customer.

 

Events detected within the monitored environment are responded to according to
the level of service applied to the device, and according to the severity of the
event detected.

 

2.2       CARRIER MANAGEMENT SERVICE

 

When Insite Engineers identify a Wide Area Network failure or fault, they will
initiate a sequence of events with the appropriate Carrier and begin managing
the event in accordance with the Insite Service Level in place. A call will be
logged with the relevant Carrier, and Insite Engineers will cooperate with the
Carrier engineering staff to assist in the determination of the fault.

 

Faults will be escalated within the appropriate Carrier once their committed or
indicated response times have been exceeded, and the Insite Engineers will
facilitate through all faults to resolution state.

 

2.3       CALL MANAGEMENT CENTRE (CMC)

 

The Operations Centre provides for a Call Management Centre facility that will
log, update and facilitate to closure all calls detected and diagnosed by Insite
services and personnel. This includes escalation services in accordance with the
Insite level of service applied to each event being handled, and regular
Customer contact to ensure information updates are provided throughout the
lifecycle of the event.

 

All notifications, updates and escalation time periods are governed by the
Insite Notification Parameters (discussed later).

 

2.4       INCIDENT MANAGEMENT

 

The Operations Centre will provide for an Incident Management process to
seamlessly facilitate a fault or call from initial identification, notification,
logging, diagnosing, transferring ownership, updating and closure acceptance to
achieve final resolution.

 

Since many different parties, systems and processes might be involved in the
ultimate resolution of an incident, an Incident Management process is available
to facilitate and ensure the smooth flow and transfer of a call between the
various parties within the required time frames and under the appropriate
circumstances.

 

These processes differ from the change management process which has been
presented to Via Networks and has been accepted by Via Networks.

 

4

--------------------------------------------------------------------------------


 

2.5       ESCALATIONS MANAGEMENT

 

This encompasses specific processes which ensure escalation from one resolution
process to the next higher level resolution process is maintained, escalation
into Dimension Data, Carrier or 3rd Party operations or service management is
facilitated, and escalation to the designated central point of contact for the
Customer is provided.

 

The Call Management Centre ensures that escalations occur within agreed SLA
timeframes and ensures that appropriate notification is made to responsible
parties if they are about to or already have exceeded their SLA parameters.

 

2.6       NOTIFICATION MANAGEMENT

 

Insite services provide for a multi-dimensional set of notification rules,
methods and configurations, which ensure that relevant persons are kept updated
and notified as to problem status and severity as the fault is processed from
identification to resolution.

 

The notification by email, fax, phone calls will be configures according to Via
Networks instructions.

 

2.7       PRIORITY CALL MANAGEMENT

 

The Insite systems can calculate a priority to be allocated to a managed device
or element based upon the following:

 

Severity of the event (fault type = Critical, Major, High and Low)

 

Red

 

Critical (H)

Device unreachable

 

Dealt with by bridge team.

 

Orange

 

Major

(M)

Interface down

 

Dealt with by bridge team.

 

Yellow

 

Minor

(L)

Performance/Threshold event

 

Dealt with by bridge team.

 

Purple

 

Unknown

 

e.g. polling failure, device too busy

 

 

 

Green

 

Cleared

 

Previous faulty item operational

 

 

 

 

This priority determined from the above is defined as High, Medium or Low and is
used for the following:

 

•                  Call handling prioritisation in the Operations Centre

•                  Configuring selective call notification for the Customer

 

For example, high priority calls for a Customer will be handled first in the
Operations Centre, then Medium priority and then Low priority calls. This
ensures that an access circuit or router failing is not worked on before a core
router fails.

 

5

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

3.              SERVICE LEVEL PERFORMANCE PARAMETERS

 

Each business-impacting event has associated with it a set of performance level
parameters. These parameters allow for real-time and automatic escalation,
notification and Insite SLA measurement and reporting. They allow for
unprecedented Service Level Delivery and measurement.

 

These parameters are used for the following purposes:

 

•                  Manage calls and resources on the Operations Centre

•                  Measure Service Levels to the Customer

 

•                  INITIAL NOTIFICATION

Initial notification of fault will be sent through within ***** minutes of fault
occurring.

 

•                  INVESTIGATION NOTIFICATION

Fault confirmed & possibly diagnosed. Notification will include Service Request
number. Will be sent within ***** minutes of fault occurring.

 

 

•                  UPDATE INTERVALS

Regular update will be provided to the customer on the progression of the call.
The defalt period is  at ***** minutes but can be changed to match the customer
requirement & the update will be provided in that period.

 

•                  RESTORATION PERIOD

Notification to the client that the call has been placed in the resolve stage
within ***** minutes.

 

 

4                 INSITE DEPLOYMENT

 

4.1       BASIC DEPLOYMENT

 

The Insite Basic Deployment consists of all the steps required to activate the
managed devices onto the Insite Network Management Systems. It does not include
site visits but consists of

 

•                  Logical deployment

•                  Activation

•                  Portal Training

 

Logical Deployment is achieved by working with the Customer to provide all the
correct site information and all those tasks required to accomplish the
following main goals:

 

•                  Procedural Design

•                  Network Information Collection (Addresses, contacts etc.)

•                  Managed Device Preparation

•                  Set-up and Modelling of GSOA

 

6

--------------------------------------------------------------------------------


 

Activation:  Notification/Escalation and Fault management does not occur until a
detailed Operations handover is performed.  This is to ensure that all required
documentation and procedures are in place and that the GSOA is successfully
detecting and reporting events.

 

Portal Training: The Insite Service Provider will schedule Service Portal
Training sessions with the Customer. The training session covers:

•                  Portal navigation

•                  Change management procedures

•                  Interpretation of live statistics

 

The service includes as default, costs for training one person. Additional
persons can be included as an extra cost item option. Travel costs incurred to
conduct the training at the Customer site are the responsibility of the
Customer.

 

7

--------------------------------------------------------------------------------


 

5                 CONFIGURATION MANAGEMENT

 

5.1       GSOA CONFIGURATION MANAGEMENT

 

This encompasses full and comprehensive configuration management of all Network
Management systems, Databases and Operating Systems used in the GSOA that relate
to the delivery of the Insite service.

 

5.2       BASIC MANAGED DEVICE CONFIGURATION FILE MANAGEMENT

 

The Insite systems will keep backup copies of all managed device configuration
files, where possible. This feature is device and manufacturer dependent and
thus is limited to supported platforms and vendors.

 

The Insite systems will automatically detect saved edits to the managed device’s
configuration files and save the old configuration and the new configuration.
All archived configuration files are available for the Customer to view on the
service portal.

 

Archived configuration files will be kept for the duration of the contract.
Should the contract be terminated, the customer will receive all kept
configuration files and configuration file history. If during the contracted
term stored data is lost or damaged by Dimension Data, it will be the
responsibility of Dimension Data to restore such data at Dimension Data’s cost.

 

Insite services perform weekly downloads of the devices’ configuration files and
compares them against those in its database. Any discrepancies will raise a
Configuration Event. The events are used to check that the changes do not affect
the Insite Reporting Systems.

 

Configuration captures are scheduled on a weekly basis. Upon a change control
raised will an automatic configuration capture be triggered to ensure the new
configuration is stored on Dimension Data’s systems.

 

If any faults develop due to changes made by Customer staff to the device
configurations then the Customer will be billed on a time and materials basis
for all time spent resolving such faults. Dimension Data cannot accept
responsibility for any downtime or loss of functionality caused through changes
made by the Customer.

 

5.3       MANAGED DEVICE DATABASE

 

If Change and Access management services are being performed by the Insite
service, Dimension Data will provide for keeping an updated record of all device
information where it is available to be retrieved from the devices being
managed.

 

Managed device information would include but is not limited to items such as:

 

•                  Device Name

•                  Software Versions

•                  Firmware Versions

•                  Memory

 

8

--------------------------------------------------------------------------------


 

The information is available by clicking on the device name in the service
portal. The amount of information available on a device is device and vendor
specific.

 

5.4       CUSTOMER UPDATED DIAGRAMS

 

Customers are responsible for providing Dimension Data with network diagrams
should they wish to have them made available on the Insite Service Portal. The
diagrams will be posted on the Service Portal within 24 hours of being received.

 

6                 SECURITY MANAGEMENT

 

6.1       SECURE NETWORK CONNECTION

 

Every Insite Customer has a dedicated secure Service Portal connecting the
Operations Centre to their network. The Insite Service architecture includes a
Firewall instance to manage security between the Operations Centre and the
Customer network. This secures the Customer from other Insite Customers, the
Customer from the Dimension Data Operations Centre, and the Operations Centre
from attempted outside breaches into the Customer network

 

7                 INSITE SERVICE PORTAL FUNCTIONALITY

 

Each Insite Customer receives their own dedicated hardware and software for the
purposes of an Insite Service Portal that provides the following functionality:

 

•                  Dedicated SNMP Poller Architecture into the Customer through
a dedicated WAN Link.

•                  Firewall services between Dimension Data and the Customer
network

•                  Web Server to offer real time, live Customer interaction to
the following sub systems:

•                  Service System for viewing Call history and logging service
requests

•                  Service Network Health Reports for Performance Trend
Reporting

•                  Live Events Lists for a view on ALL network wide events

•                  Live SNMP Graphs

•                  Event Trending report tool

•                  Live Device Threshold Events

•                  Device information (H/W, S/W, neighbours, contacts etc)

•                  Auto-deployment features

 

8                 PERFORMANCE MANAGEMENT

 

Specific reports are presented on the Customer Insite Service Portal.  The
following report on Performance Management is provided:

 

•                  Live Device Metrics Graphs

 

Customers can view this data directly off their Insite Service Portal.

 

9

--------------------------------------------------------------------------------


 

9                                         EXCLUSIONS

 

In addition to the Exclusions set forth in Clause 18 of the Agreement, Insite
Services provided to the Customer do not include default financial penalty or
cost, services, repairs or replacements necessitated by or related to:

 

Services to be provided in terms of this Agreement do not include the provision
of services, nor repairs or replacements necessitated by or related to:

 

damage caused by accident, fire, water, lightning, power surges or other act of
God beyond Dimension Data’s reasonable control

 

damage caused by riots, civil disorder, acts of violence, sabotage or similar
acts of parties not within the control of Dimension Data;

 

damage caused by abnormal operating conditions such as high or low temperatures
or humidity or dust levels which are beyond the published environmental
specifications of the Product Manufacturer as provided by Dimension Data;

 

the negligent use, abuse or misuse of Products by Customer or any third party
appointed by the Customer;

 

damage during any transportation of Products not carried out by Dimension Data;

 

electrical work, not performed by Dimension Data or its subcontractor;

 

causes external to the Equipment such as failure or fluctuation of electrical
power;

 

Obsolete Products; or

 

the restoration of lost data from any Products, or equipment connected to
Products.

 

10

--------------------------------------------------------------------------------


 

Insite

 

 

Service Level Description

 

Schedule A

 

Level 2

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1

 

INSITE LEVEL 2 - FUNCTIONALITY MATRIX

2

 

FAULT MANAGEMENT

 

2.1

Reactive Device/Agent/Port Monitoring

 

2.2

Carrier Management Service

 

2.3

Call Management Centre (CMC)

 

2.4

Incident Management

 

2.5

Escalations Management

 

2.6

Notification Management

 

2.7

Priority call management

3

 

SERVICE LEVEL PERFORMANCE PARAMETERS

4

 

INSITE DEPLOYMENT

 

4.1

Basic Deployment

 

4.2

Enhanced Deployment

 

 

4.2.1

Network Health Training

 

 

4.2.2

Supplemental Deployment

 

4.3

6 Week Baseline Review

5

 

CONFIGURATION MANAGEMENT

 

5.1

GSOA Configuration Management

 

5.2

Basic managed device configuration file management

 

5.3

Enhanced device configuration file management

 

5.4

Managed device database

 

5.5

Customer Updated Diagrams

6

 

CHANGE MANAGEMENT

 

6.1

Network Change Management

7

 

SECURITY MANAGEMENT

 

7.1

Secure Network Connection

 

7.2

Basic Device Access Control

 

7.3

Device Security Management

 

7.4

Access Audit Trails

8

 

INSITE SERVICE PORTAL FUNCTIONALITY

9

 

PERFORMANCE MANAGEMENT

10

 

THRESHOLD MANAGEMENT

11

 

PROACTIVE ENGINEERING

12

 

SERVICE DELIVERY MANAGEMENT

 

12.1

Service Delivery Manager

13

 

EXCLUSIONS

 

2

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

1.              INSITE LEVEL 2 - FUNCTIONALITY MATRIX

 

The following Functionality Matrix represents the deliverables of the Insite
service. Each of these points are defined in the content of this document.

 

Fault Management

 

 

Reactive Device/Agent/Port Monitoring

 

ü

Carrier Management Service (WAN only)

 

ü

Call Management Centre

 

ü

Incident Management

 

ü

Escalations Management

 

ü

Notification Management

 

ü

Priority Call Management

 

ü

 

 

 

Service Level Performance Parameters

 

 

Initial Notification

 

***** min

Investigation Notification

 

***** min

Update Intervals

 

***** min

Restoration Notification

 

***** min

 

 

 

Insite Deployment

 

 

Basic Deployment

 

ü

Report Interpretation Course

 

ü

6 Week Baseline Review

 

ü

 

 

 

Configuration Management

 

 

GSOA Configuration Management

 

ü

Basic Device Configuration Management

 

ü

Enhanced Configuration Management*

 

ü

Managed Device Database*

 

ü

 

 

 

Change Management

 

 

Network Change Management*

 

ü

 

 

 

Security Management

 

 

Secure Network Connection

 

ü

Basic Access Control

 

ü

Device Security Management

 

ü

Access Audit Trails

 

ü

 

 

 

Insite Service Portal Functionality

 

 

Live Events Screens

 

ü

Service Call Review

 

ü

Network Diagram*

 

ü

Service Request Logging

 

ü

Managed Device information*

 

ü

Historical Events reporter

 

ü

 

 

 

Performance Management

 

 

Live Device Metric Graphs

 

ü

Monthly Service Health Reports

 

ü

Weekly Service Health Reports

 

ü

 

3

--------------------------------------------------------------------------------


 

Threshold Management

 

 

Threshold Event Reporting

 

ü

Threshold Monitoring

 

ü

Critical Threshold Notification

 

ü

Configurable Thresholds

 

ü

 

 

 

Proactive Engineering

 

LEVEL-2

Weekly Events Analysis

 

ü

 

 

 

Service Delivery Management

 

LEVEL-2

Service Delivery Management

 

ü

Quarterly Meetings

 

ü

 

Notes

 

--------------------------------------------------------------------------------

* — This functionality is available for Cisco networking equipment, Fore Systems
and SNMP based switches.

 

 

2                 FAULT MANAGEMENT

 

2.1       REACTIVE DEVICE/AGENT/PORT MONITORING

 

The primary mechanism delivering Fault Management within Insite is through
sending of polls and receiving traps from devices and elements being monitored
within the Customer environment.

 

The configuration of the SNMP Trap server on the devices will be configure on a
case by case basis with the customer.

 

Events detected within the monitored environment are responded to according to
the level of service applied to the device, and according to the severity of the
event detected.

 

2.2       CARRIER MANAGEMENT SERVICE

 

When Insite Engineers identify a Wide Area Network failure or fault, they will
initiate a sequence of events with the appropriate Carrier and begin managing
the event in accordance with the Insite Service Level in place. A call will be
logged with the relevant Carrier, and Insite Engineers will cooperate with the
Carrier engineering staff to assist in the determination of the fault.

 

Faults will be escalated within the appropriate Carrier once their committed or
indicated response times have been exceeded, and the Insite Engineers will
facilitate through all faults to resolution state.

 

2.3       CALL MANAGEMENT CENTRE (CMC)

 

The Operations Centre provides for a Call Management Centre facility that will
log, update and facilitate to closure all calls detected and diagnosed by Insite
services and personnel. This includes escalation services in accordance with the
Insite level of service applied to each event being handled, and regular
Customer contact to ensure information updates are provided throughout the
lifecycle of the event.

 

4

--------------------------------------------------------------------------------


 

All notifications, updates and escalation time periods are governed by the
Insite Notification Parameters (discussed later).

 

2.4       INCIDENT MANAGEMENT

 

The Operations Centre will provide for an Incident Management process to
seamlessly facilitate a fault or call from initial identification, notification,
logging, diagnosing, transferring ownership, updating and closure acceptance to
achieve final resolution.

 

Since many different parties, systems and processes might be involved in the
ultimate resolution of an incident, an Incident Management process is available
to facilitate and ensure the smooth flow and transfer of a call between the
various parties within the required time frames and under the appropriate
circumstances.

 

These processes differ from the change management process which has been
presented to Via Networks and has been accepted by Via Networks.

 

2.5       ESCALATIONS MANAGEMENT

 

This encompasses specific processes which ensure escalation from one resolution
process to the next higher level resolution process is maintained, escalation
into Dimension Data, Carrier or 3rd Party operations or service management is
facilitated, and escalation to the designated central point of contact for the
Customer is provided.

 

The Call Management Centre ensures that escalations occur within agreed SLA
timeframes and ensures that appropriate notification is made to responsible
parties if they are about to or already have exceeded their SLA parameters.

 

2.6       NOTIFICATION MANAGEMENT

 

Insite services provide for a multi-dimensional set of notification rules,
methods and configurations, which ensure that relevant persons are kept updated
and notified as to problem status and severity as the fault is processed from
identification to resolution.

 

The notification by email, fax, phone calls will be configures according to Via
Networks instructions.

 

2.7       PRIORITY CALL MANAGEMENT

 

The Insite systems can calculate a priority to be allocated to a managed device
or element based upon the following:

 

Severity of the event (fault type = Critical, Major, High and Low)

 

Red

 

Critical (H)

Device unreachable

 

Dealt with by bridge team.

 

Orange

 

Major

(M)

Interface down

 

Dealt with by bridge team.

 

Yellow

 

Minor

(L)

Performance/Threshold event

 

Dealt with by bridge team.

 

Purple

 

Unknown

 

e.g. polling failure, device too busy

 

 

 

Green

 

Cleared

 

Previous faulty item operational

 

 

 

 

This priority determined from the above is defined as High, Medium or Low and is
used for the following:

 

5

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

•                  Call handling prioritisation in the Operations Centre

•                  Configuring selective call notification for the Customer

 

For example, high priority calls for a Customer will be handled first in the
Operations Centre, then Medium priority and then Low priority calls. This
ensures that an access circuit or router failing is not worked on before a core
router fails.

 

3                 SERVICE LEVEL PERFORMANCE PARAMETERS

 

Each business-impacting event has associated with it a set of performance level
parameters. These parameters allow for real-time and automatic escalation,
notification and Insite SLA measurement and reporting. They allow for
unprecedented Service Level Delivery and measurement.

 

These parameters are used for the following purposes:

 

•                  Manage calls and resources on the Operations Centre

•                  Measure Service Levels to the Customer

 

•                  INITIAL NOTIFICATION

Initial notification of fault will be sent through within ***** minutes of fault
occurring.

 

•                  INVESTIGATION NOTIFICATION

Fault confirmed & possibly diagnosed. Notification will include Service Request
number. Will be sent within ***** minutes of fault occurring.

 

•                  UPDATE INTERVALS

Regular update will be provided to the customer on the progression of the call.
The defalt period is at ***** minutes but can be changed to match the customer
requirement & the update will be provided in that period.

 

•                  RESTORATION PERIOD

Notification to the client that the call has been placed in the resolve stage
with ***** minutes.

 

 

4                 INSITE DEPLOYMENT

 

4.1       BASIC DEPLOYMENT

 

The Insite Basic Deployment consists of all the steps required to activate the
managed devices onto the Insite Network Management Systems. It does not include
site visits but consists of

 

•                  Logical deployment

•                  Activation

•                  Portal Training

 

Logical Deployment is achieved by working with the Customer to provide all the
correct site information and all those tasks required to accomplish the
following main goals:

 

•                                          Procedural Design

 

6

--------------------------------------------------------------------------------


 

•                  Network Information Collection (Addresses, contacts etc.)

•                  Managed Device Preparation

•                  Set-up and Modelling of GSOA

 

Activation:  Notification/Escalation and Fault management does not occur until a
detailed Operations handover is performed.  This is to ensure that all required
documentation and procedures are in place and that the GSOA is successfully
detecting and reporting events.

 

Portal Training: The Insite Service Provider will schedule Service Portal
Training sessions with the Customer. The training session covers:

•                  Portal navigation

•                  Change management procedures

•                  Interpretation of live statistics

 

The service includes as default, costs for training one room of candidates.
Additional persons can be included as an extra cost item option. Travel costs
incurred to conduct the training at the Customer site are the responsibility of
the Customer.

 

7

--------------------------------------------------------------------------------


 

4.2       ENHANCED DEPLOYMENT

 

4.2.1           NETWORK HEALTH TRAINING

 

The Insite Service Provider will provide instruction on Report Interpretation.
This allows the user of the Service Portal to correctly interpret and use those
Reports provided in Insite Level-2 and Insite Level 3 services.

 

4.2.2           SUPPLEMENTAL DEPLOYMENT

 

The Insite service will, over a period of time, generate & establish output
data.  Their data is mainly related to enhanced proactive and threshold
management services.

 

These are:

•                  A review of baseline data after 6 weeks.

•                  Threshold setting according to baseline data

•                  Pro-Active services based on thresholds

 

4.3       6 WEEK BASELINE REVIEW

 

A Baseline Review of the managed devices will be conducted after the Insite
service has been activated for 6 weeks.  This is to ensure that a complete month
of data is collected to identify any cyclical trends.

 

The purpose of the Baseline Review is to:

•                  Highlight “unmanageable” devices that can currently not be
managed by the Insite service.  This includes IOS versions that do not support
required network management information, environment conditions that cause the
device to be off-line for extended periods or “noisy” devices that generate
excessive traps or log information, which flood the GSOA.

•                  Adjust thresholds for live events based on observed “normal”
state of Customer environment.

•                  Provide training on Report interpretation. This allows the
user of the Service Portal to correctly interpret and use those Reports
provided.

•                  Initial recommendations for changes to improve the overall
efficiency or availability of the network.

 

5                 CONFIGURATION MANAGEMENT

 

5.1       GSOA CONFIGURATION MANAGEMENT

 

This encompasses full and comprehensive configuration management of all Network
Management systems, Databases and Operating Systems used in the GSOA that relate
to the delivery of the Insite service.

 

8

--------------------------------------------------------------------------------


 

5.2       BASIC MANAGED DEVICE CONFIGURATION FILE MANAGEMENT

 

The Insite systems will keep backup files. If this is technically not possible,
customer will be informed on this after the rollout phase.

 

The Insite systems will automatically detect saved edits to the managed device’s
configuration files and save the old configuration and the new configuration.
All archived configuration files are available for the Customer to view on the
service portal.

 

Archived configuration files will be kept for the duration of the contract.
Should the contract be terminated, the customer will receive all kept
configuration files and configuration file history. If during the contracted
term stored data is lost or damaged by Dimension Data, it will be the
responsibility of Dimension Data to restore such data at Dimension Data’s cost.

 

Insite services perform weekly downloads of the devices’ configuration files and
compares them against those in its database. Any discrepancies will raise a
Configuration Event. The events are used to check that the changes do not affect
the Insite Reporting Systems.

 

Configuration captures are scheduled on a weekly basis. Upon a change control
raised will an automatic configuration capture be triggered to ensure the new
configuration is stored on Dimension Data’s systems.

 

If any faults develop due to changes made by Customer staff to the device
configurations then the Customer will be billed on a time and materials basis
for all time spent resolving such faults. Dimension Data cannot accept
responsibility for any downtime or loss of functionality caused through changes
made by the Customer.

 

5.3       ENHANCED DEVICE CONFIGURATION FILE MANAGEMENT

 

In addition to the services provided in “Basic managed device configuration file
management”, the Insite Service Provider will compare “Configuration Events” to
a valid change control or confirm the details of the changes with the Customer
or field engineering staff. All network documentation is then updated
accordingly for a valid change.

 

Insite operations staff will detect this event and notify the Customer
appropriately. Changes, which affect the ability of the management system to
accurately report on availability and performance of the device, will result in
further action. These include comparing the changes to a valid change control or
confirming the details of the changes with the Customer or field engineering
staff. All network documentation is then updated accordingly for a valid change.

 

5.4       MANAGED DEVICE DATABASE

 

If Change and Access management services are being performed by the Insite
service, Dimension Data will provide for keeping an updated record of all device
information where it is available to be retrieved from the devices being
managed.

 

Managed device information would include but is not limited to items such as:

 

•                  Device Name

 

9

--------------------------------------------------------------------------------


 

•                  Software Versions

•                  Firmware Versions

•                  Memory

 

The information is available by clicking on the device name in the service
portal. The amount of information available on a device is device and vendor
specific.

 

5.5       CUSTOMER UPDATED DIAGRAMS

 

Customers are responsible for providing Dimension Data with network diagrams
should they wish to have them made available on the Insite Service Portal. The
diagrams will be posted on the Service Portal within 24 hours of being received.

 

6                 CHANGE MANAGEMENT

 

6.1       NETWORK CHANGE MANAGEMENT

 

Insite Change Control personnel will be responsible for the co-ordination of all
scheduled changes on the Customers’ networks.

 

When the Customer requests a change via the Service Portal, all the necessary
information (including network diagrams, contact persons, addresses and
equipment involved) will be directed to the change control process.

 

The engineer on the Operations Centre will monitor the change in accordance with
the change request. If the change window time is exceeded, the engineer will
contact the Change Control Manager to get authorization to either extend the
windows or to institute the back-out plan. Once completed, the engineer will
then sign off the change and all relevant documentation updated which will
include the updating of the site summary database and the network diagrams.

 

7                 SECURITY MANAGEMENT

 

7.1       SECURE NETWORK CONNECTION

 

Every Insite Customer has a dedicated secure Service Portal connecting the
Operations Centre to their network. The Insite Service architecture includes a
Firewall instance to manage security between the Operations Centre and the
Customer network. This secures the Customer from other Insite Customers, the
Customer from the Dimension Data Operations Centre, and the Operations Centre
from attempted outside breaches into the Customer network

 

7.2       BASIC DEVICE ACCESS CONTROL

 

Insite services will password protect and lockdown access to all managed devices
on Insite Level 2 (dependant on device type and manufacturer.) Customers can log
calls with the Operations Centre to gain access to the devices for purposes of
configuration changes. A change control request must be submitted via the Insite
Service Portal for reference and record of all changes requested.

 

10

--------------------------------------------------------------------------------


 

Via Networks has requested to own the enable password, this will be monitored on
an ongoing basis.

 

If a client has permanent enable access to devices on the network, the Dimension
Data can not be held responsible for any unauthorized changes or the effects
such changes may have on the output of the network management systems or
functionality and behaviour of the network.

 

Via Network will conform the Dimension Data’s change control process, Dimension
Data can not be held responsible it Via Network does not conform the change
control process.

 

7.3       DEVICE SECURITY MANAGEMENT

 

Once the Customer network has been deployed onto the Insite systems,
responsibility for the password lock-down of the devices passes onto the
Operations Centre, which then changes all passwords of the devices and refers
the authentication of any further login attempts to a TACACS+ Server.

 

Tacacs will be added. NO PASSWORDS ON THE DEVICES WILL BE CHANGED. There might
be some automated processes in place which rely on these passwords. All
unnecessary logins/passwords will be removed within the first 6 weeks as part of
the normal change control process.

 

The TACACS+ server provides the AAA authentication service. This prevents
unauthorised access to the client’s devices. All managed devices are configured
to refer login attempts to the TACACS+ server, which will then give the managed
device the go-ahead to accept the connection.

 

A fallback login method will be put in place (login using device-local
authentification) in case of network and/or Tacacs failures (open for
discussion).

 

Only Operations Centre personnel and the relevant senior DD Engineering staff
have access to managed devices.  Should anyone other than the above require
access, a change control request has to be submitted onto the Service Portal.

 

Note that most, but not all, devices support TACACS authentication. This will be
identified to the Customer during pre-deployment scooping sessions.

 

In addition this mechanism is not able to protect the device from physical
break-in, such as powering down a device and gaining access through the console
port on the device. Unauthorised access in this fashion will be detected by the
device going down on the management system and by the random configuration-file
scan detecting that changes had been made on the device but will not have access
to any of the audit trails mentioned below.

 

7.4       ACCESS AUDIT TRAILS

 

The TACACS + server provides certain back-end audit functions. This includes who
accessed the device and when the person accessed the device.

 

A Proxy service controls all access to the Customer’s network by Operations
Centre staff. This proxy logs all keystroke commands and responses to a log file
for audit trail purposes.

 

Legislation might require to announce this logging to customers employlees and
have them sign  a paper that they had been informed.

 

This information is used in conjunction with the configuration management
process by the Change Management team to track all changes made on a client’s
network.

 

11

--------------------------------------------------------------------------------


 

Audit trails are available only when the device is accessed via TACACS.

 

8                 INSITE SERVICE PORTAL FUNCTIONALITY

 

Each Insite Customer receives their own dedicated hardware and software for the
purposes of an Insite Service Portal that provides the following functionality:

 

•                  Dedicated SNMP Poller Architecture into the Customer through
a dedicated WAN Link.

•                  Firewall services between Dimension Data and the Customer
network

•                  Web Server to offer real time, live Customer interaction to
the following sub systems:

•                  Service System for viewing Call history and logging service
requests

•                  Service Network Health Reports for Performance Trend
Reporting

•                  Live Events Lists for a view on ALL network wide events

•                  Live SNMP Graphs

•                  Event Trending report tool

•                  Live Device Threshold Events

•                  Device information (H/W, S/W, neighbours, contacts etc)

•                  Auto-deployment features

 

9                 PERFORMANCE MANAGEMENT

 

Specific reports are presented on the Customer Insite Service Portal.  The
following reports on Performance Management are provided:

 

•                  Live Device Metrics Graphs

•                  Service Health Reports

•                  Weekly Health Reports are scheduled and kept for the last 5
weeks

•                  Monthly Health Reports are scheduled and kept for the last 6
months

 

Customers can view this data directly off their Insite Service Portal, together
with all the appropriate help and information screens typically required for
report interpretation, should this be required. Adobe Acrobat (PDF) versions of
the reports are also available for downloading.

 

10          THRESHOLD MANAGEMENT

 

All threshold events received from the monitored network environment are posted
to the Insite Service Portal event list for online viewing. Not every event
requires notification or action by the Insite Service Provider, as the Insite
Level of service being provided and the nature and classification of the event
will manage and define this.

 

The events that qualify for event notification are:

 

(i)                                     Critical threshold notification. 
(Certain threshold instances are tagged as Critical e.g. CPU over 100% for a
certain time period).

 

Threshold severity values can be set to critical (red), major (orange), minor
(yellow) or normal (green) depending on the values of a parameter that needs to
be exceeded.

 

12

--------------------------------------------------------------------------------


 

11          PROACTIVE ENGINEERING

 

Weekly Event Analysis is provided for by the Proactive Insite Engineers,
reviewing the following on a weekly basis:

 

•                  Historical Events Reporter for trends

•                  Critical Threshold events history to detect frequent trends

 

12          SERVICE DELIVERY MANAGEMENT

 

12.1                        SERVICE DELIVERY MANAGER

 

A Customer Service Delivery Manager will be responsible for the Customer Account
for all Insite Service related issues. The Service Delivery Management role
would include Customer interaction as well as the technical co-ordination of the
Customer account on a quarterly basis.

 

Some tasks that will be performed by Service Delivery Manager include:

 

•                  Scheduling, Conducting and minuting service meetings

•                  Following through actions and issues highlighted from service
meetings

•                  Co-ordinating compilation of Insite reports

•                  Assisting with interpreting Insite reports

•                  Facilitation of Customer training and familiarisation on the
Insite Service Portal

•                  Engaging the appropriate engineering resources to address
technical issues

•                  Ensuring SLA is met by communication to all relevant support
services

•                  Manage Customer expectations according to SLA parameters

•                  Ensuring projects or Move Add Change Delete (MACD) activities
for which Dimension Data is responsible are completed on time

•                  Assist in resolving Customer queries

 

13          EXCLUSIONS

In addition to the Exclusions set forth in Clause 18 of the Agreement, Insite
Services provided to the Customer do not include default financial penalty or
cost, services, repairs or replacements necessitated by or related to:

 

Services to be provided in terms of this Agreement do not include the provision
of services, nor repairs or replacements necessitated by or related to:

 

damage caused by accident, fire, water, lightning, power surges or other act of
God beyond Dimension Data’s reasonable control

 

damage caused by riots, civil disorder, acts of violence, sabotage or similar
acts of parties not within the control of Dimension Data;

 

damage caused by abnormal operating conditions such as high or low temperatures
or humidity or dust levels which are beyond the published environmental
specifications of the Product Manufacturer as provided by Dimension Data;

 

the negligent use, abuse or misuse of Products by Customer or any third party
appointed by the Customer;

 

13

--------------------------------------------------------------------------------


 

damage during any transportation of Products not carried out by Dimension Data;

 

electrical work, not performed by Dimension Data or its subcontractor;

 

causes external to the Equipment such as failure or fluctuation of electrical
power;

 

Obsolete Products; or

 

the restoration of lost data from any Products, or equipment connected to
Products.

 

14

--------------------------------------------------------------------------------


 

Insite

 

 

Service Level Description

 

Appendix C

 

Level 3

 

 

Version 0.1 Amended 15th April 2003 – Author. Daljit Gill Dimension DataTABLE OF
CONTENTS

 

1

INSITE LEVELS - FUNCTIONALITY MATRIX

2

FAULT MANAGEMENT

2.1

Reactive Device/Agent/Port Monitoring

2.2

Carrier Management Service

2.3

Call Management Centre (CMC)

2.4

Incident Management

2.5

Escalations Management

2.6

Notification Management

2.7

Priority call management

2.8

ISDN Link MOnitoring

3

SERVICE LEVEL PERFORMANCE PARAMETERS

4

INSITE DEPLOYMENT

4.1

Basic Deployment

4.2

Enhanced Deployment

 

4.2.1

Physical Insite Deployment

 

4.2.2

Implementation of Device Preparation

 

4.2.3

Network Health Training

 

4.2.4

Supplemental Deployment:

4.3

Implementation of Authentication Service

4.4

6 Week Baseline Review

4.5

Configuration Baseline

5

CONFIGURATION MANAGEMENT

5.1

GSOA Configuration Management

5.2

Basic managed device configuration file management

5.3

Enhanced device configuration file management

5.4

Ad-hoc reconfiguration services

5.5

Managed device database

5.6

Customer Updated Diagrams

6

CHANGE MANAGEMENT

 

1

--------------------------------------------------------------------------------


 

6.1

Network Change Management

6.2

Impact Analysis

7

SECURITY MANAGEMENT

7.1

Secure Network Connection

7.2

Basic Device Access Control

7.3

Device Security Management

7.4

Access Audit Trails

8

INSITE SERVICE PORTAL FUNCTIONALITY

9

PERFORMANCE MANAGEMENT

10

THRESHOLD MANAGEMENT

11

PROACTIVE ENGINEERING

12

SERVICE DELIVERY MANAGEMENT

12.1

Service Delivery Manager

13

EXCLUSIONS

 

2

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

1                 INSITE LEVEL 3 - FUNCTIONALITY MATRIX

 

The following Functionality Matrix represents the deliverables of the Insite
service. Each of these points are defined in the content of this document.

 

Fault Management

 

 

Reactive Device/Agent/Port Monitoring

 

ü

Carrier Management Service (WAN only)

 

ü

Call Management Centre

 

ü

Incident Management

 

ü

Escalations Management

 

ü

Notification Management

 

ü

Priority Call Management

 

ü

ISDN Link Monitoring (WAN only)*

 

ü

 

 

 

Service Level Performance Parameters

 

 

Initial Notification

 

***** min

Investigation Notification

 

***** min

Update Intervals

 

***** min

Restoration Notification

 

***** min

 

 

 

Insite Deployment

 

 

Basic Deployment

 

ü

Physical Site Deployment

 

ü

Report Interpretation Course

 

ü

Implementation of Authentication Service

 

ü

6 Week Baseline Review

 

ü

Configuration Baseline*

 

ü

 

 

 

Configuration Management

 

 

GSOA Configuration Management

 

ü

Basic Device Configuration Management

 

ü

Enhanced Configuration Management*

 

ü

Ad Hoc Configuration Changes*

 

ü

Managed Device Database*

 

ü

 

 

 

Change Management

 

 

Network Change Management*

 

ü

Q&A and Impact Analysis

 

ü

 

 

 

Security Management

 

 

Secure Network Connection

 

ü

Basic Access Control

 

ü

Device Security Management

 

ü

Access Audit Trails

 

ü

 

3

--------------------------------------------------------------------------------


 

Insite Service Portal Functionality

 

 

Live Events Screens

 

ü

Service Call Review

 

ü

Network Diagram*

 

ü

Service Request Logging

 

ü

Managed Device information*

 

ü

Historical Events reporter

 

ü

 

 

 

Performance Management

 

 

Live Device Metric Graphs

 

ü

Monthly Service Health Reports

 

ü

Weekly Service Health Reports

 

ü

Daily Service Health Reports

 

ü

Monthly Service Level Reports

 

ü

 

 

 

Threshold Management

 

 

Threshold Event Reporting

 

ü

Threshold Monitoring

 

ü

Critical Threshold Notification

 

ü

Major Threshold Notification

 

ü

Configurable Thresholds

 

ü

 

 

 

Proactive Engineering

 

 

Weekly Events Analysis

 

ü

Daily Analysis of “Situations to watch”

 

ü

Configuration Bug Management

 

ü

Fortnightly Configuration Analysis*

 

ü

 

 

 

Service Delivery Management

 

 

Service Delivery Management

 

ü

Monthly Meetings

 

ü

 

--------------------------------------------------------------------------------

Notes

 

* This functionality is available for Cisco networking equipment and Fore
Systems and SNMP based switches.

 

4

--------------------------------------------------------------------------------


 

2                 FAULT MANAGEMENT

 

2.1       REACTIVE DEVICE/AGENT/PORT MONITORING

 

The primary mechanism delivering Fault Management within Insite is through
sending of polls and receiving traps from devices and elements being monitored
within the Customer environment.

Insite will be the primary Trap receiver to ensure faults are logged and
reported to Via Networks.

 

The configuration of the SNMP Trap server on the devices will be configure on a
case by case basis with the customer.

 

Events detected within the monitored environment are responded to according to
the level of service applied to the device, and according to the severity of the
event detected.

 

2.2       CARRIER MANAGEMENT SERVICE

 

When Insite Engineers identify a Wide Area Network failure or fault, they will
initiate a sequence of events with the appropriate Carrier and begin managing
the event in accordance with the Insite Service Level in place. A call will be
logged with the relevant Carrier, and Insite Engineers will cooperate with the
Carrier engineering staff to assist in the determination of the fault.

 

Faults will be escalated within the appropriate Carrier once their committed or
indicated response times have been exceeded, and the Insite Engineers will
facilitate through all faults to resolution state.

 

2.3       CALL MANAGEMENT CENTRE (CMC)

 

The Operations Centre provides for a Call Management Centre facility that will
log, update and facilitate to closure all calls detected and diagnosed by Insite
services and personnel. This includes escalation services in accordance with the
Insite level of service applied to each event being handled, and regular
Customer contact to ensure information updates are provided throughout the
lifecycle of the event.

 

All notifications, updates and escalation time periods are governed by the
Insite Notification Parameters (discussed later).

 

2.4       INCIDENT MANAGEMENT

 

The Operations Centre will provide for an Incident Management process to
seamlessly facilitate a fault or call from initial identification, notification,
logging, diagnosing, transferring ownership, updating and closure acceptance to
achieve final resolution.

 

Since many different parties, systems and processes might be involved in the
ultimate resolution of an incident, an Incident Management process is available
to facilitate and ensure the smooth flow and transfer of a call between the
various parties within the required time frames and under the appropriate
circumstances.

 

These processes differ from the change management process which has been
presented to Via Networks and has been accepted by Via Networks.

 

5

--------------------------------------------------------------------------------


 

2.5       ESCALATIONS MANAGEMENT

 

This encompasses specific processes which ensure escalation from one resolution
process to the next higher level resolution process is maintained, escalation
into Dimension Data, Carrier or 3rd Party operations or service management is
facilitated, and escalation to the designated central point of contact for the
Customer is provided.

 

The Call Management Centre ensures that escalations occur within agreed SLA
timeframes and ensures that appropriate notification is made to responsible
parties if they are about to or already have exceeded their SLA parameters.

 

2.6       NOTIFICATION MANAGEMENT

 

Insite services provide for a multi-dimensional set of notification rules,
methods and configurations, which ensure that relevant persons are kept updated
and notified as to problem status and severity as the fault is processed from
identification to resolution.

 

The notification by email, fax, phone calls will be configures according to Via
Networks instructions.

 

2.7       PRIORITY CALL MANAGEMENT

 

The Insite systems can calculate a priority to be allocated to a managed device
or element based upon the following:

 

Severity of the event (fault type = Critical, Major, High and Low)

 

Red

 

Critical (H)

 

Device unreachable

 

Dealt with by bridge team.

Orange

 

Major (M)

 

Interface down

 

Dealt with by bridge team.

Yellow

 

Minor (L)

 

Performance/Threshold event

 

Dealt with by bridge team.

Blue

 

Warning

 

e.g. configs not matching

 

Dealt with by Pro-active team on a monthly sweep

Purple

 

Unknown

 

e.g. polling failure, device too busy

 

 

Green

 

Cleared

 

Previous faulty item operational

 

 

 

This priority determined from the above is defined as High, Medium or Low and is
used for the following:

 

•                  Call handling prioritisation in the Operations Centre

•                  Configuring selective call notification for the Customer

 

For example, high priority calls for a Customer will be handled first in the
Operations Centre, then Medium priority and then Low priority calls. This
ensures that an access circuit or router failing is not worked on before a core
router fails.

 

2.8       ISDN LINK MONITORING

 

This Insite Level 3 service provides for regular and scheduled testing of ISDN
backup link availability, manually invoking ISDN backup links on main circuit
failure, reporting on ISDN Call history (destination, start & end time,
duration, TX/RX volume) and notification of ISDN calls as minor or major event.

 

6

--------------------------------------------------------------------------------


 

***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions. *****

 

The above can be configured, scheduled and viewed by the Insite Service Portal.

 

3                 SERVICE LEVEL PERFORMANCE PARAMETERS

 

Each business-impacting event has associated with it a set of performance level
parameters. These parameters allow for real-time and automatic escalation,
notification and Insite SLA measurement and reporting. They allow for
unprecedented Service Level Delivery and measurement, previously unachievable in
the Services industry.

 

These parameters are used for the following purposes:

 

•                  Manage calls and resources on the Operations Centre

•                  Measure Service Levels to the Customer

 

•                  INITIAL NOTIFICATION

Initial notification of fault will be sent through within ***** minutes of fault
occurring.

 

•                  INVESTIGATION NOTIFICATION

Fault confirmed & possibly diagnosed. Notificatoion will include Service Request
number. Will be sent within ***** minutes of fault occurring.

 

•                  UPDATE INTERVALS

Regular update will be provided to the customer on the progression of the call.
The defalt period is et at ***** minutes but can be changed to match the
customer requirement & the update will be provided in that period.

 

•                  RESTORATION PERIOD

Notification to the client that the call has been placed in the resolve stage.

 

4                 INSITE DEPLOYMENT

 

4.1       BASIC DEPLOYMENT

 

The Insite Basic Deployment consists of all the steps required to activate the
managed devices onto the Insite Network Management Systems. It does not include
site visits but consists of

 

•                  Logical deployment

•                  Activation

•                  Portal Training

 

Logical Deployment is achieved by working with the Customer to provide all the
correct site information and all those tasks required to accomplish the
following main goals:

 

•                  Procedural Design

•                  Network Information Collection (Addresses, contacts etc.)

•                  Managed Device Preparation

•                  Set-up and Modelling of GSOA

 

7

--------------------------------------------------------------------------------


 

Activation:  Notification/Escalation and Fault management does not occur until a
detailed Operations handover is performed.  This is to ensure that all required
documentation and procedures are in place and that the GSOA is successfully
detecting and reporting events.

 

Portal Training: The Insite Service Provider will schedule Service Portal
Training sessions with the Customer. The training session covers:

•                  Portal navigation

•                  Change management procedures

•                  Interpretation of live statistics

 

The service includes as default, costs for training one room of candidates.
Additional persons can be included as an extra cost item option. Travel costs
incurred to conduct the training at the Customer site are the responsibility of
the Customer.

 

4.2       ENHANCED DEPLOYMENT

 

4.2.1                     PHYSICAL INSITE DEPLOYMENT

 

The Customer must designate a Site Representative at each physical location
where a device is to be managed. This designated person is required to perform
the following tasks on request by the operations Centre in an emergency or
escalated troubleshooting sequence:

 

•                  Power the equipment on and off

•                  Observe power LED’s on the equipment

•                  Re-seat labelled cables on managed equipment

•                  Perform Loop-backs on NTU’s or modems

 

It should be noted that the purpose of the Customer Site Representative is to
lower Mean Time To Repair on reported faults, and thus reducing downtime. If
such a representative cannot be contacted for whatever reason, the Operations
Centre will request an alternative contact be supplied and “park” the call.

 

4.2.2                     IMPLEMENTATION OF DEVICE PREPARATION

 

The Enhanced Deployment deliverable for the Insite Server service includes the
installation and licensing of the Monitoring agents on top of an operational
SNMP service.  It is the responsibility of the Customer to ensure that the
Standard Operating Environment (SOE) is stable and that the SNMP service is not
experiencing any failures due to conflicts with applications.

 

The Enhanced Deployment deliverable for the Insite WAN service includes the
implementation of device configuration changes required as defined in basic
deployment device preparation.  These configuration changes will be applied to
all managed network devices via scripts run from the Operations Centre.

 

8

--------------------------------------------------------------------------------


 

4.2.3                     NETWORK HEALTH TRAINING

 

The Insite Service Provider will provide instruction on Report Interpretation.
This allows the user of the Service Portal to correctly interpret and use those
Reports provided.

 

4.2.4                     SUPPLEMENTAL DEPLOYMENT:

 

The Insite service will, over a period of time, generate and establish output
data, this data is mainly related to enhanced proactive and threshold management
services.

 

These are:

•                  A review of baseline data after 6 weeks.

•                  Threshold setting according to baseline data

•                  Pro-Active services based on thresholds

 

4.3       IMPLEMENTATION OF AUTHENTICATION SERVICE

 

This includes the design and implementation of an authentication service for
login verification and auditing to monitored devices that support login
requests, as well as to the Insite Service Portal.

 

The TACACS server is owned and maintained by Dimension Data.

 

4.4       6 WEEK BASELINE REVIEW

 

A Baseline Review of the managed devices will be conducted after the Insite
service has been activated for 6 weeks.  This is to ensure that a complete month
of data is collected to identify any cyclical trends.

 

The purpose of the Baseline Review is to:

•                  Highlight “unmanageable” devices that can currently not be
managed by the Insite service.  This includes IOS versions that do not support
required network management information, environment conditions that cause the
device to be off-line for extended periods or “noisy” devices that generate
excessive traps or log information, which flood the GSOA.

•                  Adjust thresholds for live events based on observed “normal”
state of Customer environment.

•                  Provide training on Report interpretation. This allows the
user of the Service Portal to correctly interpret and use those Reports
provided.

•                  Initial recommendations for changes to improve the overall
efficiency or availability of the network.

 

4.5       CONFIGURATION BASELINE

 

Analysis of Customer configurations is performed to identify issues or concerns,
such as IP Addressing inconsistencies or errors, PPP authentication, Cisco AAA,
wide area bandwidth statements, traffic management and backup link
configurations.

 

Issues will be reported to the Customer, with recommended changes to rectify the
identified issues.  Pending Customer approval, the identified changes required
will be implemented.

 

9

--------------------------------------------------------------------------------


 

5                 CONFIGURATION MANAGEMENT

 

5.1       GSOA CONFIGURATION MANAGEMENT

 

This encompasses full and comprehensive configuration management of all Network
Management systems, Databases and Operating Systems used in the GSOA that relate
to the delivery of the Insite service.

 

5.2       BASIC MANAGED DEVICE CONFIGURATION FILE MANAGEMENT

 

The Insite systems will keep backup files. If this is technically not possible,
customer will be informed on this after the rollout phase.

 

The Insite systems will automatically detect saved edits to the managed device’s
configuration files and save the old configuration and the new configuration.
All archived configuration files are available for the Customer to view on the
service portal.

 

Archived configuration files will be kept for the duration of the contract.
Should the contract be terminated, the customer will receive all kept
configuration files and configuration file history. If during the contracted
term stored data is lost or damaged by Dimension Data, it will be the
responsibility of Dimension Data to restore such data at Dimension Data’s cost.

 

Insite services perform weekly downloads of the devices’ configuration files and
compares them against those in its database. Any discrepancies will raise a
Configuration Event. The events are used to check that the changes do not affect
the Insite Reporting Systems.

 

Configuration captures are scheduled on a weekly basis. Upon a change control
raised will an automatic configuration capture be triggered to ensure the new
configuration is stored on Dimension Data’s systems..

 

If any faults develop due to changes made by Customer staff to the device
configurations then the Customer will be billed on a time and materials basis
for all time spent resolving such faults. Dimension Data cannot accept
responsibility for any downtime or loss of functionality caused through changes
made by the Customer that were not authorised by Dimension Data.

 

5.3       ENHANCED DEVICE CONFIGURATION FILE MANAGEMENT

 

In addition to the services provided in “Basic managed device configuration file
management”, the Insite Service Provider will compare “Configuration Events” to
a valid change control or confirm the details of the changes with the Customer
or field engineering staff. All network documentation is then updated
accordingly for a valid change.

 

Insite operations staff will detect this event and notify the Customer
appropriately. Changes, which affect the ability of the management system to
accurately report on availability and performance of the device, will result in
further action. These include comparing the changes to a valid change control or
confirming the details of the changes with the Customer or field engineering
staff. All network documentation is then updated accordingly for a valid change.

 

10

--------------------------------------------------------------------------------


 

5.4       AD-HOC RECONFIGURATION SERVICES

 

This service is to provide for ad-hoc Customer reconfiguration services. It does
not include the design and planning components of these reconfiguration services
nor the change control assessment of the changes, but the implementation and
activation of the changes as provided by the Customer. Engineering services may
be contracted by the Customer to design and plan the new configuration file
required to implement the change.

 

After hours scheduled changes require 24-hour notification, whereas normal hours
changes require 4 hours notification. Emergency changes require a 2-hour window.
If a 24-hour Insite Service is not in effect, the after-hours services will
attract extra costs.

 

If Dimension Data was not involved in the design and planning of the new
configurations they can accept no responsibility for the effect of the new
configurations.

 

Ad-hoc reconfiguration service requests which will effect the management of
these devices forcing Insite to rediscover the changes made may not exceed more
than 100 per month with regards to the current devices managed by Insite. If the
100 limit is exceeded it will be discussed with the account manager for
approval.

 

5.5       MANAGED DEVICE DATABASE

 

If Change and Access management services are being performed by the Insite
service, Dimension Data will provide for keeping an updated record of all device
information where it is available to be retrieved from the devices being
managed.

 

Managed device information would include but is not limited to items such as:

 

•                  Device Name

•                  Software Versions

•                  Firmware Versions

•                  Memory

 

The information is available by clicking on the device name in the service
portal. The amount of information available on a device is device and vendor
specific.

 

5.6       CUSTOMER UPDATED DIAGRAMS

 

Customers are responsible for providing Dimension Data with network diagrams
should they wish to have them made available on the Insite Service Portal. The
diagrams will be posted on the Service Portal within 24 hours of being received.

 

11

--------------------------------------------------------------------------------


 

6                 CHANGE MANAGEMENT

 

6.1       NETWORK CHANGE MANAGEMENT

 

Insite Change Control personnel will be responsible for the co-ordination of all
scheduled changes on the Customers’ networks and the Insite network management
system.

 

When the Customer requests a change via the Service Portal, all the necessary
information (including network diagrams, contact persons, addresses and
equipment involved) will be directed to the change control process.

 

The engineer on the Operations Centre will monitor the change in accordance with
the change request. If the change window time is exceeded, the engineer will
contact the Change Control Manager to get authorization to either extend the
windows or to institute the back-out plan. Once completed, the engineer will
then sign off the change and all relevant documentation updated which will
include the updating of the site summary database and the network diagrams.

 

6.2       IMPACT ANALYSIS

 

As part of the Change Management process, the Change Control Manager will
coordinate a regular change control meeting in which necessary technical experts
will discuss the impact and risks associated with the changes requested by the
Customer. These risks will be documented and communicated to the Customer. Only
once the Customer has acknowledged and accepted by sign-off this documentation,
will the change process proceed.

 

If the impact analysis highlights risks that are unacceptable to the Customer,
the Customer then needs to contract Dimension Data to review alternatives, as
this is not covered by the Insite service.

 

12

--------------------------------------------------------------------------------


 

7                 SECURITY MANAGEMENT

 

7.1       SECURE NETWORK CONNECTION

 

Every Insite Customer has a dedicated secure Service Portal connecting the
Operations Centre to their network. The Insite Service architecture includes a
Firewall instance to manage security between the Operations Centre and the
Customer network. This secures the Customer from other Insite Customers, the
Customer from the Dimension Data Operations Centre, and the Operations Centre
from attempted outside breaches into the Customer network

 

7.2       BASIC DEVICE ACCESS CONTROL

 

Insite services will password protect and lockdown access to all managed devices
on Insite Level 2 or Insite Level 3 devices (dependant on device type and
manufacturer.) Customers can log calls with the Operations Centre to gain access
to the devices for purposes of configuration changes. A change control request
must be submitted via the Insite Service Portal for reference and record of all
changes requested.

 

Via Networks has requested to own the enable password, this will be monitored on
an ongoing basis.

 

If a client has permanent enable access to devices on the network, the Dimension
Data can not be held responsible for any unauthorized changes or the effects
such changes may have on the output of the network management systems or
functionality and behaviour of the network.

 

Via Network will conform the Dimension Data’s change control process, Dimension
Data can not be held responsible it Via Network does not conform the change
control process.

 

7.3       DEVICE SECURITY MANAGEMENT

 

Once the Customer network has been deployed onto the Insite systems,
responsibility for the password lock-down of the devices passes onto the
Operations Centre, which then changes all passwords of the devices and refers
the authentication of any further login attempts to a TACACS+ Server.

 

Tacacs will be added. NO PASSWORDS ON THE DEVICES WILL BE CHANGED. There might
be some automated processes in place which rely on these passwords. All
unnecessary logins/passwords will be removed within the first 6 weeks as part of
the normal change control process.

 

The TACACS+ server provides the AAA authentication service. This prevents
unauthorised access to the client’s devices. All managed devices are configured
to refer login attempts to the TACACS+ server, which will then give the managed
device the go-ahead to accept the connection.

 

A fallback login method will be put in place (login using device-local
authentification) in case of network and/or Tacacs failures (open for
discussion).

 

Only Operations Centre personnel and the relevant senior DD Engineering staff
have access to managed devices.  Should anyone other than the above require
access, a change control request has to be submitted onto the Service Portal.

 

13

--------------------------------------------------------------------------------


 

Note that most, but not all, devices support TACACS authentication. This will be
identified to the Customer during pre-deployment scooping sessions.

 

In addition this mechanism is not able to protect the device from physical
break-in, such as powering down a device and gaining access through the console
port on the device. Unauthorised access in this fashion will be detected by the
device going down on the management system and by the random configuration-file
scan detecting that changes had been made on the device but will not have access
to any of the audit trails mentioned below.

 

7.4       ACCESS AUDIT TRAILS

 

The TACACS + server provides certain back-end audit functions. This includes who
accessed the device and when the person accessed the device.

 

A Proxy service controls all access to the Customer’s network by Operations
Centre staff. This proxy logs all keystroke commands and responses to a log file
for audit trail purposes.

 

Legislation might require to announce this logging to customers employlees and
have them sign  a paper that they had been informed.

 

This information is used in conjunction with the configuration management
process by the Change Management team to track all changes made on a client’s
network.

 

Audit trails are available only when the device is accessed via TACACS.

 

8                 INSITE SERVICE PORTAL FUNCTIONALITY

 

Each Insite Customer receives their own dedicated hardware and software for the
purposes of an Insite Service Portal that provides the following functionality:

 

•                  Dedicated SNMP Poller Architecture into the Customer through
a dedicated WAN Link.

•                  Firewall services between Dimension Data and the Customer
network

•                  Web Server to offer real time, live Customer interaction to
the following sub systems:

•                  Service System for viewing Call history and logging service
requests

•                  Service Network Health Reports for Performance Trend
Reporting

•                  Live Events Lists for a view on ALL network wide events

•                  Live SNMP Graphs

•                  Event Trending report tool

•                  Live Device Threshold Events

•                  Device information (H/W, S/W, neighbours, contacts etc)

•                  Auto-deployment features

 

9                 PERFORMANCE MANAGEMENT

 

Specific reports are presented on the Customer Insite Service. The following
reports on Performance Management are provided:

 

•                  Live Device Metrics Graphs

•                  Service Health Reports

•                  Daily Health Reports are scheduled and kept for the last 8
days

•                  Weekly Health Reports are scheduled and kept for the last 5
weeks

 

14

--------------------------------------------------------------------------------


 

•                  Monthly Health Reports are scheduled and kept for the last 6
months

•                  Monthly Service Level Reports are scheduled and kept for the
last 6 months

 

Customers can view this data directly off their Insite Service Portal, together
with all the appropriate help and information screens typically required for
report interpretation, should this be required. Adobe Acrobat (PDF) versions of
the reports are also available for downloading.

 

10          THRESHOLD MANAGEMENT

 

After an agreed period the Insite team & the customer will will agree on
thresholds such as error counts, WAN utilisation etc. for various elements. When
the levels reach the agreed threshold, threshold events will be generated.All
threshold events  received from the monitored network environment are posted to
the Insite Service Portal event list for online viewing. Not every event
requires notification or action by the Insite Service Provider, as the Insite
Level of service being provided and the nature and classification of the event
will manage and define this.

 

The events that qualify for event notification are:

 

(i)                                     Critical Threshold Notification.

(ii)                                  Major Threshold Notification. The Major
Threshold Notification is serves as an early warning to a Critical Threshold
being encountered. (Certain threshold instances are tagged as Critical e.g. CPU
over 100% for a certain time period).

 

Threshold severity values can be set to critical (red), major (orange), minor
(yellow) or normal (green) depending on the values of a parameter that needs to
be exceeded.

 

11          PROACTIVE ENGINEERING

 

Weekly Event Analysis is provided for by the Proactive Insite Engineers,
reviewing the following on a weekly basis:

 

•                  Historical Events Reporter for trends

•                  Critical Threshold events history to detect frequent trends

 

A daily Situations To Watch report provides for the Proactive Insite Engineers
reviewing these reports to make information available to Customer, with
notification of any trends, recommendations and information that may be business
affecting. These notifications will be made within 24 hours of the day the
analysis was performed, and will be logged on the Customer Relationship
Management facility

 

Fortnightly, a review of all configuration changes against the baseline analysis
is performed. This will report on changes to configuration from Baseline, and as
an action, fix or remove changes or accept and move baseline

 

Configuration Bug Management services report on released IOS issues/bugs which
might affect managed devices..

 

15

--------------------------------------------------------------------------------


 

12          SERVICE DELIVERY MANAGEMENT

 

12.1                        SERVICE DELIVERY MANAGER

 

A Customer Service Delivery Manager will be responsible for the Customer Account
for all Insite Service related issues. The Service Delivery Management role will
include Customer interaction as well as the technical co-ordination of the
Customer account on a monthly basis.

 

Some tasks that will be performed by Service Delivery Manager include:

 

•                  Scheduling, Conducting and minuting service meetings

•                  Following through actions and issues highlighted from service
meetings

•                  Co-ordinating compilation of Insite reports

•                  Assisting with interpreting Insite reports

•                  Facilitation of Customer training and familiarisation on the
Insite Service Portal

•                  Engaging the appropriate engineering resources to address
technical issues

•                  Ensuring SLA is met by communication to all relevant support
services

•                  Manage Customer expectations according to SLA parameters

•                  Ensuring projects or Move Add Change Delete (MACD) activities
for which Dimension Data is responsible are completed on time

•                  Assist in resolving Customer queries

 

13          EXCLUSIONS

 

In addition to the Exclusions set forth in Clause 18 of the Agreement, Insite
Services provided to the Customer do not include default financial penalty or
cost, services, repairs or replacements necessitated by or related to:

 

Services to be provided in terms of this Agreement do not include the provision
of services, nor repairs or replacements necessitated by or related to:

 

damage caused by accident, fire, water, lightning, power surges or other act of
God beyond Dimension Data’s reasonable control

 

damage caused by riots, civil disorder, acts of violence, sabotage or similar
acts of parties not within the control of Dimension Data;

 

damage caused by abnormal operating conditions such as high or low temperatures
or humidity or dust levels which are beyond the published environmental
specifications of the Product Manufacturer as provided by Dimension Data;

 

the negligent use, abuse or misuse of Products by Customer or any third party
appointed by the Customer;

 

damage during any transportation of Products not carried out by Dimension Data;

 

electrical work, not performed by Dimension Data or its subcontractor;

 

causes external to the Equipment such as failure or fluctuation of electrical
power;

 

Obsolete Products; or

 

the restoration of lost data from any Products, or equipment connected to
Products.

 

16

--------------------------------------------------------------------------------